Exhibit 10.1

 

 

 

EXECUTION COPY

 

LOGO [g846932g0310225129372.jpg]

CREDIT AGREEMENT

dated as of

March 5, 2020

among

NEWMARKET CORPORATION

AFTON CHEMICAL UK HOLDINGS LIMITED

AFTON CHEMICAL SWITZERLAND GMBH

The Other Foreign Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

BANK OF AMERICA, N.A.

as Syndication Agent

U.S. BANK NATIONAL ASSOCIATION

CITIBANK, N.A.

WELLS FARGO BANK, NATIONAL ASSOCIATION and

DBS BANK LTD.

as Co-Documentation Agents

BANK OF THE WEST and

TD BANK, N.A.

as Senior Managing Agents

 

 

JPMORGAN CHASE BANK, N.A. and

BofA SECURITIES, INC.

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1  

SECTION 1.01.

 

Defined Terms

     1  

SECTION 1.02.

 

Classification of Loans and Borrowings

     35  

SECTION 1.03.

 

Terms Generally

     35  

SECTION 1.04.

 

Accounting Terms; GAAP

     35  

SECTION 1.05.

 

Status of Obligations

     36  

SECTION 1.06.

 

Luxembourg Terms

     36  

SECTION 1.07.

 

Interest Rates; LIBOR Notification

     37  

SECTION 1.08.

 

Letter of Credit Amounts

     37  

SECTION 1.09.

 

Divisions

     37  

ARTICLE II The Credits

     38  

SECTION 2.01.

 

Commitments

     38  

SECTION 2.02.

 

Loans and Borrowings

     38  

SECTION 2.03.

 

Requests for Revolving Borrowings

     38  

SECTION 2.04.

 

Determination of Dollar Amounts

     39  

SECTION 2.05.

 

Swingline Loans

     40  

SECTION 2.06.

 

Letters of Credit

     41  

SECTION 2.07.

 

Funding of Borrowings

     46  

SECTION 2.08.

 

Interest Elections

     47  

SECTION 2.09.

 

Termination and Reduction of Commitments

     48  

SECTION 2.10.

 

Repayment of Loans; Evidence of Debt

     49  

SECTION 2.11.

 

Prepayment of Loans

     49  

SECTION 2.12.

 

Fees

     50  

SECTION 2.13.

 

Interest

     51  

SECTION 2.14.

 

Alternate Rate of Interest

     52  

SECTION 2.15.

 

Increased Costs

     55  

SECTION 2.16.

 

Break Funding Payments

     56  

SECTION 2.17.

 

Taxes

     56  

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     64  

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     65  

SECTION 2.20.

 

Expansion Option

     66  

SECTION 2.21.

 

Administrative Borrower

     67  

SECTION 2.22.

 

Judgment Currency

     67  

SECTION 2.23.

 

Designation of Foreign Subsidiary Borrowers

     68  

SECTION 2.24.

 

Defaulting Lenders

     68  

SECTION 2.25.

 

Extension of Maturity Date

     71  

ARTICLE III Representations and Warranties

     72  

SECTION 3.01.

 

Organization; Powers; Subsidiaries

     72  

SECTION 3.02.

 

Authorization; Enforceability

     73  

SECTION 3.03.

 

Governmental Approvals; No Conflicts

     73  

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

     73  

SECTION 3.05.

 

Properties

     73  

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

SECTION 3.06.

  Litigation, Environmental and Labor Matters      74  

SECTION 3.07.

  Compliance with Laws and Agreements      74  

SECTION 3.08.

  Investment Company Status      74  

SECTION 3.09.

  Taxes      74  

SECTION 3.10.

  ERISA      75  

SECTION 3.11.

  Disclosure      75  

SECTION 3.12.

  Federal Reserve Regulations      75  

SECTION 3.13.

  Liens      75  

SECTION 3.14.

  No Default      75  

SECTION 3.15.

  Sanctions Laws and Regulations      75  

SECTION 3.16.

  Affected Financial Institutions      76  

ARTICLE IV Conditions

     76  

SECTION 4.01.

  Effective Date      76  

SECTION 4.02.

  Each Credit Event      77  

SECTION 4.03.

  Designation of a Foreign Subsidiary Borrower      77  

ARTICLE V Affirmative Covenants

     78  

SECTION 5.01.

  Financial Statements and Other Information      78  

SECTION 5.02.

  Notices of Material Events      79  

SECTION 5.03.

  Existence; Conduct of Business      80  

SECTION 5.04.

  Payment of Obligations      80  

SECTION 5.05.

  Maintenance of Properties; Insurance      80  

SECTION 5.06.

  Books and Records; Inspection Rights      80  

SECTION 5.07.

  Compliance with Laws and Material Contractual Obligations      81  

SECTION 5.08.

  Use of Proceeds      81  

ARTICLE VI Negative Covenants

     81  

SECTION 6.01.

  Subsidiary Indebtedness      81  

SECTION 6.02.

  Liens      82  

SECTION 6.03.

  Fundamental Changes and Asset Sales      83  

SECTION 6.04.

  Transactions with Affiliates      84  

SECTION 6.05.

  Financial Covenant      84  

SECTION 6.06.

  Sanctions Laws and Regulations      84  

ARTICLE VII Events of Default

     85  

ARTICLE VIII The Administrative Agent

     87  

SECTION 8.01.

  Authorization and Action      87  

SECTION 8.02.

  Administrative Agent’s Reliance, Indemnification, Etc.      89  

SECTION 8.03.

  Posting of Communications      90  

SECTION 8.04.

  The Administrative Agent Individually      92  

SECTION 8.05.

  Successor Administrative Agent      92  

SECTION 8.06.

  Acknowledgements of Lenders and Issuing Banks      93  

SECTION 8.07.

  Certain ERISA Matters      93  

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

ARTICLE IX Miscellaneous

     94  

SECTION 9.01.

 

Notices

     94  

SECTION 9.02.

 

Waivers; Amendments

     96  

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

     97  

SECTION 9.04.

 

Successors and Assigns

     99  

SECTION 9.05.

 

Survival

     104  

SECTION 9.06.

 

Counterparts; Integration; Effectiveness; Electronic Execution

     104  

SECTION9.07.

 

Severability

     105  

SECTION 9.08.

 

Right of Setoff

     105  

SECTION 9.09.

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     105  

SECTION 9.10.

 

WAIVER OF JURY TRIAL

     107  

SECTION 9.11.

 

Headings

     107  

SECTION 9.12.

 

Confidentiality

     107  

SECTION 9.13.

 

USA PATRIOT Act

     108  

SECTION 9.14.

 

No Fiduciary Duty, etc.

     108  

SECTION 9.15.

 

Interest Rate Limitation

     109  

SECTION 9.16.

 

Termination of the Commitments under the Existing Credit Agreement

     109  

SECTION 9.17.

 

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

     110  

SECTION 9.18.

 

Acknowledgement Regarding Any Supported QFCs

     110  

ARTICLE X Company Guarantee

     111  

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page

SCHEDULES:

 

Schedule 1.01

  – Excluded Real Property

Schedule 2.01

  – Commitments

Schedule 2.06

  – Existing Letters of Credit

Schedule 3.01

  – Subsidiaries

Schedule 6.01

  – Existing Indebtedness

Schedule 6.02

  – Existing Liens

EXHIBITS:

 

Exhibit A

  – Form of Assignment and Assumption

Exhibit B-1

  – Form of Increasing Lender Supplement

Exhibit C

  – Form of Augmenting Lender Supplement

Exhibit D

  – List of Closing Documents

Exhibit E-1

  – Form of Borrowing Subsidiary Agreement

Exhibit E-2

  – Form of Borrowing Subsidiary Termination

Exhibit F-1

  – Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit F-2

  – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit F-3

  – Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit F-4

  – Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit G-1

  – Form of Borrowing Request

Exhibit G-2

  – Form of Interest Election Request

Exhibit G-3

  – Form of Swingline Borrowing Request

Exhibit H

  – Form of Note

 

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of March 5, 2020 among NEWMARKET
CORPORATION, the FOREIGN SUBSIDIARY BORROWERS from time to time party hereto,
the LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, BANK OF AMERICA, N.A., as Syndication Agent and U.S. BANK
NATIONAL ASSOCIATION, CITIBANK, N.A., WELLS FARGO BANK, NATIONAL ASSOCIATION and
DBS BANK LTD., as Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted EURIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in euro for any Interest Period, an interest rate per annum equal to
(a) the EURIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in any Agreed Currency (other than euro) for any Interest Period, an
interest rate per annum equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$900,000,000.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Swiss Francs, (v) Japanese Yen and (vi) any other currency (x) that is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars, (y) for which a LIBO Screen Rate is
available in the Administrative Agent’s reasonable determination and (z) that is
agreed to by the Administrative Agent and each of the Lenders.



--------------------------------------------------------------------------------

“Agreed Swingline Currencies” means (i) Dollars, (ii) euro, (iii) Pounds
Sterling and (iv) any other currency (x) that is a lawful currency (other than
Dollars) that is readily available and freely transferable and convertible into
Dollars, (y) for which a LIBO Screen Rate is available in the Administrative
Agent’s reasonable determination and (z) that is agreed to by the Administrative
Agent and each of the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the LIBO Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 (for the avoidance of
doubt, only until any amendment has become effective pursuant to
Section 2.14(c)), then the Alternate Base Rate shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the Alternate Base Rate as determined pursuant to
the foregoing would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company and its affiliated companies concerning
or relating to bribery or corruption.

“Applicable Party” has the meaning assigned to such term in Section 8.03(c).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable LC Sublimit” means (i) with respect to JPMorgan Chase Bank, N.A. in
its capacity as an Issuing Bank under this Agreement, $25,000,000, (ii) with
respect to Bank of America, N.A. in its capacity as an Issuing Bank under this
Agreement, $25,000,000 and (iii) with respect to any other Person that becomes
an Issuing Bank pursuant to the terms of this Agreement, such amount as agreed
to in writing by the Company, the Administrative Agent and such Person at the
time such Person becomes an Issuing Bank pursuant to the terms of the Agreement,
as each of the foregoing amounts may be amended from time to time with the
written consent of the Company, the Administrative Agent and the Issuing Banks.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Pricing Level applicable on such date:

 

2



--------------------------------------------------------------------------------

Pricing Level

   Commitment Fee     Eurocurrency Spread     ABR Spread  

Level I

     0.09 %      0.875 %      0 % 

Level II

     0.10 %      1.00 %      0 % 

Level III

     0.125 %      1.125 %      0.125 % 

Level IV

     0.15 %      1.25 %      0.25 % 

Level V

     0.175 %      1.375 %      0.375 % 

For purposes hereof: (i) Pricing Level I, Leverage Level 1 and Ratings Level A
are equivalent and correspond to each other, (ii) Pricing Level II, Leverage
Level 2 and Ratings Level B are equivalent and correspond to each other,
(iii) Pricing Level III, Leverage Level 3 and Ratings Level C are equivalent and
correspond to each other, (iv) Pricing Level IV, Leverage Level 4 and Ratings
Level D are equivalent and correspond to each other and (v) Pricing Level V,
Leverage Level 5 and Ratings Level E are equivalent and correspond to each
other.

At any time of determination, the Pricing Level shall be determined by reference
to the Leverage Level or the Ratings Level, as the Company shall from time to
time elect by written notice to the Administrative Agent, and any change in
Pricing Level resulting from such election by the Company shall be effected as
promptly as practicable by the Administrative Agent after receiving such written
election from the Company.

Leverage Level Determination Grid

 

Leverage Level

  

Leverage Ratio


Level 1

   < 1.25 to 1.00

Level 2

   ³ 1.25 to 1.00 but
< 2.00 to 1.00

Level 3

   ³ 2.00 to 1.00 but
< 2.75 to 1.00

Level 4

   ³ 2.75 to 1.00 but
< 3.50 to 1.00

Level 5

   ³ 3.50 to 1.00

If at any time the Company fails to deliver the Financials on or before the date
the Financials are due pursuant to Section 5.01, Leverage Level 5 shall be
deemed applicable for the period commencing three (3) Business Days after the
required date of delivery and ending on the date which is three (3) Business
Days after the Financials are actually delivered, after which the Leverage Level
shall be determined in accordance with the table above as applicable.

Except as otherwise provided in the paragraph below, adjustments, if any, to the
Leverage Level then in effect shall be effective three (3) Business Days after
the Administrative Agent has received the applicable Financials (it being
understood and agreed that each change in Leverage Level shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change).

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Leverage Level 2 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s first fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Leverage Level 3, 4 or 5 should have been applicable
during such period, in which case such other Leverage Level shall be deemed to
be applicable during such period) and adjustments to the Leverage Level then in
effect shall thereafter be effected in accordance with the preceding paragraphs.

Ratings Level Determination

 

Ratings Level

   Ratings
(S&P/Moody’s/Fitch)
Level A    A-/A3/A- or higher Level B    BBB+/Baa1/BBB+ Level C    BBB/Baa2/BBB
Level D    BBB-/Baa3/BBB- Level E    BB+/Ba1/BB+ or lower

For purposes of the foregoing, (i) if none of Moody’s, S&P nor Fitch shall have
in effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then Ratings Level E shall
be in effect; (ii) if only one of Moody’s, S&P or Fitch provides a rating for
the Index Debt, the Ratings Level corresponding to such rating shall be in
effect; (iii) if the ratings established or deemed to have been established by
Moody’s, S&P and Fitch for the Index Debt shall fall within different Ratings
Levels and (a) two Ratings Levels are equal and higher than the third, the
higher Ratings Level shall be in effect, (b) two Ratings Levels are equal and
lower than the third, the lower Ratings Level shall be in effect or (c) no
Ratings Levels are equal, the intermediate Ratings Level shall be in effect;
(iv) if only two ratings from Moody’s, S&P and Fitch are available and the
ratings established or deemed to have been established by such two rating
agencies for the Index Debt shall fall within different Ratings Levels, the
Ratings Level then in effect shall be based on the higher of the two ratings
unless one of the two ratings is two or more Ratings Levels lower than the
other, in which case the Ratings Level then in effect shall be determined by
reference to the Ratings Level next below that of the higher of the two ratings;
and (v) if the ratings established or deemed to have been established by
Moody’s, S&P or Fitch for the Index Debt shall be changed (other than as a
result of a change in the rating system of Moody’s, S&P or Fitch), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Company to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise. Each change in the Ratings Level shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s, S&P or Fitch shall change, or if all
three rating agencies shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Ratings Level shall be determined by reference to the rating most
recently in effect prior to such change or cessation.

“Approved Electronic Platform” has the meaning assigned to such term in
Section 8.03(a).

 

4



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Arranger” means each of JPMorgan Chase Bank, N.A. and BofA Securities, Inc. in
its capacity as a joint bookrunner and a joint lead arranger hereunder.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding

 

5



--------------------------------------------------------------------------------

entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may, in the case of Loans denominated in Dollars, be a SOFR-Based Rate)
that has been selected by the Administrative Agent and the Company giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body
and/or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to the Relevant Rate for syndicated credit
facilities denominated in the applicable Agreed Currency and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its sole reasonable good faith discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Company giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the Relevant Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body and/or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Relevant Rate with the applicable Unadjusted Benchmark
Replacement for syndicated credit facilities denominated in the applicable
Agreed Currency at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent, in
consultation with the Company, decides in its reasonable good faith discretion
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides in its reasonable good faith discretion that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines in its reasonable good faith
discretion that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent, in consultation with the Company, decides is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Relevant Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Relevant Screen Rate in respect of such Relevant Rate permanently or
indefinitely ceases to provide such Relevant Screen Rate; or

 

6



--------------------------------------------------------------------------------

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Relevant Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the Relevant Screen Rate in respect of such Relevant Rate
announcing that such administrator has ceased or will cease to provide such
Relevant Screen Rate, permanently or indefinitely; provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide such Relevant Screen Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Relevant Screen Rate in respect of such
Relevant Rate, the U.S. Federal Reserve System, an insolvency official with
jurisdiction over the administrator for such Relevant Screen Rate, a resolution
authority with jurisdiction over the administrator for such Relevant Screen Rate
or a court or an entity with similar insolvency or resolution authority over the
administrator for such Relevant Screen Rate, in each case which states that the
administrator of such Relevant Screen Rate has ceased or will cease to provide
such Relevant Screen Rate permanently or indefinitely; provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide such Relevant Screen Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Relevant Screen Rate in respect of such
Relevant Rate announcing that such Relevant Screen Rate is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Relevant
Rate and solely to the extent that such Relevant Rate has not been replaced with
a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced such Relevant Rate for all purposes hereunder in
accordance with Section 2.14 and (y) ending at the time that a Benchmark
Replacement has replaced such Relevant Rate for all purposes hereunder pursuant
to Section 2.14.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

7



--------------------------------------------------------------------------------

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Foreign Subsidiary Borrower.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form attached
hereto as Exhibit G-1 or any other form approved by the Administrative Agent.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit E-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit E-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) any Borrowings or LC Disbursements that are the subject of
a borrowing, drawing, payment, reimbursement or rate selection denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro and (c) a
Eurocurrency Loan or Letter of Credit denominated in a Foreign Currency other
than euro, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in such Foreign Currency in the interbank
market in the principal financial center of the country whose lawful currency is
such Foreign Currency.

“Change in Control” means: (i) any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), other than Bruce C. Gottwald, Floyd D. Gottwald, Jr. or
members of their respective families, or investment entities owned entirely
(directly or indirectly) by them or members of their respective families, either
individually or acting in concert with one or more other persons, shall have
acquired beneficial ownership, directly or indirectly, of securities of the
Company (or other securities convertible into such securities) representing 25%
or more of the combined voting power of all securities of the Company entitled
to vote in the election of members of the governing body of the Company, other
than securities having such power only by reason of the happening of a
contingency; (ii) the occurrence, during any period of 24 consecutive months, of
a change in the composition of the governing body of the Company such that a
majority of the members of any such governing body are not Continuing Members;
(iii) the occurrence of any “Change of Control” or similar event as defined in
any agreement or instrument evidencing any Material Indebtedness with an
original principal amount in excess of $75,000,000; (iv) the failure at any time
of the Company to legally and beneficially own and control 100% of the issued
and outstanding shares of capital stock of Ethyl Corporation or Afton Chemical
Corporation or the failure at any time of the Company to have the ability to
elect all of the governing body of Ethyl Corporation or Afton Chemical
Corporation; or (v) the Company ceases to own, directly or indirectly, and
Control 100% (other than directors’ qualifying shares) of the ordinary voting
and economic power of any Foreign Subsidiary Borrower.

 

8



--------------------------------------------------------------------------------

“Change in Law” means the occurrence after the date of this Agreement of (a) the
adoption of or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender or Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, rule, guideline,
requirement or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection therewith or in the implementation thereof, and (ii) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a “Change in Law,” regardless of the date enacted, adopted, issued or
implemented.

“Charitable Foundations” means (i) The NewMarket Foundation, a non-stock,
non-profit Virginia corporation formed by the Company which qualifies as an
exempt organization under section 501(c)(3) of the Code which is organized and
operated solely for charitable purposes and (ii) The Whale Foundation, a
non-stock, non-profit Virginia corporation formed by the Company which qualifies
or will qualify as an exempt organization under section 501(c)(3) of the Code
which is organized and operated solely for charitable purposes.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the amount set forth on
Schedule 2.01 opposite such Lender’s name under the heading “Commitment”, or in
the Assignment and Assumption or other documentation or record (as such term is
defined in Section 9-102(a)(70) of the New York Uniform Commercial Code)
contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable, and giving effect to (a) any reduction in such amount
from time to time pursuant to Section 2.09, (b) any increase from time to time
pursuant to Section 2.20 and (c) any reduction or increase in such amount from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04; provided that at no time shall the Revolving Credit Exposure of
any Lender exceed its Commitment.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or Issuing Bank by means of
electronic communications pursuant to Section 8.03(c), including through an
Approved Electronic Platform.

“Company” means NewMarket Corporation, a Virginia corporation.

“Compounded SOFR” means, in the case of Loans denominated in Dollars, the
compounded average of SOFRs for the applicable Corresponding Tenor, with the
rate, or methodology for this rate, and conventions for this rate (which may
include compounding in arrears with a lookback and/or suspension period as a
mechanism to determine the interest amount payable prior to the end of each
Interest Period) being established by the Administrative Agent in accordance
with:

 

9



--------------------------------------------------------------------------------

(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

(2) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for Dollar-denominated syndicated credit facilities
at such time;

provided further that, if the Administrative Agent decides reasonably and in
good faith that any such rate, methodology or convention determined in
accordance with clause (1) or clause (2) is not administratively feasible for
the Administrative Agent, then Compounded SOFR will be deemed unable to be
determined for purposes of the definition of “Benchmark Replacement.”

“Computation Date” is defined in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense,
(ii) expense for taxes paid or accrued, (iii) depreciation, (iv) amortization,
(v) extraordinary or non-recurring non-cash expenses or losses incurred other
than in the ordinary course of business, (vi) non-cash expenses related to stock
based compensation minus, to the extent included in Consolidated Net Income,
(1) interest income, (2) income tax credits and refunds (to the extent not
netted from tax expense), (3) any cash payments made during such period in
respect of items described in clauses (v) or (vi) above subsequent to the fiscal
quarter in which the relevant non-cash expenses or losses were incurred and
(4) extraordinary, unusual or non-recurring income or gains realized other than
in the ordinary course of business, all calculated for the Company and its
Subsidiaries in accordance with GAAP on a consolidated basis. For the purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each such period, a “Reference Period”), (i) if at any time during
such Reference Period the Company or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a Pro Forma Basis as if such Material Acquisition
occurred on the first day of such Reference Period.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Finance
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Company and its Subsidiaries
allocable to such

 

10



--------------------------------------------------------------------------------

period in accordance with GAAP (including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers acceptance financing and net costs under interest rate Swap Agreements
to the extent such net costs are allocable to such period in accordance with
GAAP). In the event that the Company or any Subsidiary shall have completed a
Material Acquisition or a Material Disposition since the beginning of the
relevant period, Consolidated Interest Expense shall be determined for such
period on a Pro Forma Basis as if such acquisition or disposition, and any
related incurrence or repayment of Indebtedness, had occurred at the beginning
of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that
there shall be excluded any income (or loss) of any Person other than the
Company or a Subsidiary, but any such income so excluded may be included in such
period or any later period to the extent of any cash dividends or distributions
actually paid in the relevant period to the Company or any wholly-owned
Subsidiary of the Company.

“Consolidated Net Tangible Assets” means the aggregate amount of assets of the
Company and its Subsidiaries, as set forth in the most recent balance sheet
required to be delivered pursuant to Section 5.01, in each case, giving pro
forma effect to any Material Acquisition or Material Disposition that shall have
occurred since the end of the applicable fiscal quarter, minus (i) all current
liabilities and (ii) goodwill, trade names, trademarks, patents, unamortized
debt discount and expense and other like intangibles.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Company or any
of its Subsidiaries.

“Continuing Members” means any member of the governing body of the Company
(i) who was a member of such governing body on the first day of a period of 24
consecutive months or (ii) whose nomination for election or election to such
governing body was approved by a majority of the members who were either members
of such governing body on the first day of such period or whose nomination or
election was previously so approved.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

11



--------------------------------------------------------------------------------

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.18.

“Co-Documentation Agent” means each of U.S. Bank National Association, Citibank,
N.A., Wells Fargo Bank, National Association and DBS Bank Ltd. in its capacity
as co-documentation agent for the credit facility evidenced by this Agreement.

“Credit Event” means a Borrowing, the issuance, amendment or extension of a
Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Designated Foreign Subsidiary Borrower” means a Luxembourg Borrower or any
other Foreign Subsidiary Borrower that is organized under the laws of any other
jurisdiction designated from time to time by the Administrative Agent.

“Designated Loan” means a Designated Revolving Loan or a Designated Swingline
Loan, as applicable.

“Designated Revolving Loan” means a Revolving Loan denominated in Dollars to a
Designated Foreign Subsidiary Borrower.

 

12



--------------------------------------------------------------------------------

“Designated Swingline Loan” means a Swingline Loan denominated in Dollars to a
Designated Foreign Subsidiary Borrower.

“Designated Persons” means any Person listed on a Sanctions List.

“Disqualified Competitor” means (a) Persons that are reasonably determined by
the Company to be competitors of the Company or its Subsidiaries and which are
specifically identified by the Company to the Administrative Agent in writing
and delivered in accordance with Section 9.01 prior to the Effective Date,
(b) any other Person that is reasonably determined by the Company to be a
competitor of the Company or its Subsidiaries and which is specifically
identified in a written supplement to the list of “Disqualified Competitors”,
which supplement shall become effective three (3) Business Days after delivery
thereof to the Administrative Agent (for distribution to the Lenders) in
accordance with Section 9.01 and (c) in the case of the foregoing clauses
(a) and (b), any of such entities’ Affiliates to the extent such Affiliates
(x) are clearly identifiable as Affiliates of such Persons based solely on the
similarity of such Affiliates’ and such Persons’ names and (y) are not bona fide
debt investment funds. It is understood and agreed that (i) any supplement to
the list of Persons that are Disqualified Competitors contemplated by the
foregoing clause (b) shall not apply retroactively to disqualify any Persons
that have previously acquired an assignment or participation interest in the
Loans (but solely with respect to such Loans), (ii) the Administrative Agent
shall have no responsibility or liability to determine or monitor whether any
Lender or potential Lender is a Disqualified Competitor, (iii) the Company’s
failure to deliver such list (or supplement thereto) in accordance with
Section 9.01 shall render such list (or supplement) not received and not
effective and (iv) “Disqualified Competitor” shall exclude any Person that the
Company has designated as no longer being a “Disqualified Competitor” by written
notice delivered to the Administrative Agent from time to time in accordance
with Section 9.01.

“Dollar Amount” of any amount of any currency means, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is expressed in a Foreign Currency, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
Dollars with such Foreign Currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Reuters source
on the Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with such Foreign Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its reasonable discretion (or if such service ceases to
be available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent, in consultation
with the Company, using any method of determination it deems reasonably
appropriate) and (c) if such amount is denominated in any other currency, the
equivalent of such amount in Dollars as determined by the Administrative Agent,
in consultation with the Company, using any method of determination it deems
reasonably appropriate.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“DQ List” has the meaning assigned to such term in Section 9.04(e)(iv).

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that syndicated credit facilities
denominated in the applicable Agreed Currency being executed at such time, or
that include language similar to that contained in Section 2.14 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Relevant Rate, and

 

13



--------------------------------------------------------------------------------

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Foreign Subsidiary” means any Foreign Subsidiary that is approved in
writing from time to time by the Administrative Agent and each of the Lenders
(each such approval not to be unreasonably withheld or delayed).

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material, or to human health and safety matters (including occupational health
and safety) involving exposure to Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing.

 

14



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in critical or
endangered status, within the meaning of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBO Interpolated Rate” means, at any time, with respect to any Eurocurrency
Borrowing denominated in euro and for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the EURIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the EURIBO Screen Rate for the
longest period (for which the EURIBO Screen Rate is available for euro) that is
shorter than the Impacted EURIBO Rate Interest Period; and (b) the EURIBO Screen
Rate for the shortest period (for which the EURIBO Screen Rate is available for
euro) that exceeds the Impacted EURIBO Rate Interest Period, in each case, at
such time; provided that, if any EURIBO Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

“EURIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
euro and for any Interest Period, the EURIBO Screen Rate at approximately 11:00
a.m., Brussels time, on the Quotation Day for euro; provided that, if the EURIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted EURIBO Rate Interest Period”) with respect to euro then the EURIBO
Rate shall be the EURIBO Interpolated Rate.

“EURIBO Screen Rate” means, for any day and time, with respect to any
Eurocurrency Borrowing denominated in euro and for any Interest Period, the euro
interbank offered rate administered by the European Money Markets Institute (or
any other person which takes over the administration of such rate) for euro for
the relevant period displayed on page EURIBOR01 of the Reuters screen (or any
replacement Reuters page which displays that rate) or on the appropriate page of
such other information service which publishes that rate from time to time in
place of Reuters. If such page or service ceases to be available, the
Administrative Agent may specify another page or service displaying the relevant
rate after consultation with the Company. If the EURIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

 

15



--------------------------------------------------------------------------------

“euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate or the Adjusted EURIBO Rate (except when
used with reference to any Eurocurrency Swingline Loan, in which case
“Eurocurrency” means that such Loan bears interest at a rate determined by
reference to the Eurocurrency Swingline Rate).

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency and each Designated Loan, the office, branch, affiliate or
correspondent bank of the Administrative Agent for such currency or Designated
Loan as specified from time to time by the Administrative Agent to the Company
and each Lender.

“Eurocurrency Swingline Loan” means a Swingline Loan bearing interest at the
Eurocurrency Swingline Rate (including, for the avoidance of doubt, a Designated
Swingline Loan).

“Eurocurrency Swingline Rate” means the sum of (i) the percentage rate per annum
which is equal to the rate (rounded upwards to four decimal places) at which
overnight deposits in the relevant currency in an amount approximately equal to
the amount with respect to which such rate is being determined would be offered
by the Swingline Lender as of 11:00 a.m. Local Time on the day of the proposed
Eurocurrency Swingline Loan in the London interbank market for such currency to
major banks in such market (provided that, if such rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement) plus
(ii) the Applicable Rate for Eurocurrency Borrowings.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Real Property” means the real property listed on Schedule 1.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender to a Borrower
that is a U.S. Person, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan, Letter of Credit or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by any Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f) and (d) any withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
September 22, 2017 by and among the Company, the foreign subsidiary borrowers
party thereto, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, restated, supplemented or otherwise modified
prior to the Effective Date.

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).

 

16



--------------------------------------------------------------------------------

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.25(a).

“Extending Lender” has the meaning assigned to such term in Section 2.25(b)(ii).

“Extension Request” means a written request from the Company to the
Administrative Agent requesting an extension of the Maturity Date pursuant to
Section 2.25.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FATCA Deduction” means a deduction or withholding from a payment under a Loan
Document required by FATCA.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that, if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Finance Lease Obligations” means, at any time of determination, the amount of
the liability in respect of a “finance lease” on the balance sheet of such
Person, in accordance with GAAP, including, without limitation, Accounting
Standards Codification 842 and related accounting rules and regulations, as such
may be amended or re-codified from time to time; provided that in no event shall
any lease obligation that is an operating lease in accordance with GAAP be
deemed a “Finance Lease Obligation” for purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“Fitch” means Fitch Ratings, Inc.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency Amount” of any amount of any Foreign Currency means, at the
time of determination thereof, (a) if such amount is expressed in such Foreign
Currency, such amount and (b) if such amount is expressed in Dollars, the
equivalent of such amount in such Foreign Currency determined by using the rate
of exchange for the purchase of such Foreign Currency with Dollars last provided
(either by publication or otherwise provided to the Administrative Agent) by the
applicable Reuters source on the Business Day (New York City time) immediately
preceding the date of determination or if such service ceases to be available or
ceases to provide a rate of exchange for the purchase of such Foreign Currency

 

17



--------------------------------------------------------------------------------

with Dollars, as provided by such other publicly available information service
which provides that rate of exchange at such time in place of Reuters chosen by
the Administrative Agent in its reasonable discretion (or if such service ceases
to be available or ceases to provide such rate of exchange, the equivalent of
such amount in such Foreign Currency as determined by the Administrative Agent,
in consultation with the Company, using any method of determination it deems
reasonably appropriate).

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Currency Sublimit” means $500,000,000.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Foreign Subsidiary Borrower” means any Eligible Foreign Subsidiary that becomes
a Foreign Subsidiary Borrower pursuant to Section 2.23 and that has not ceased
to be a Foreign Subsidiary Borrower pursuant to such Section.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other payment obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness or other payment obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other payment obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or payment obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit, in either
case, in the ordinary course of business.

 

18



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IBA” has the meaning assigned to such term in Section 1.07.

“Impacted EURIBO Rate Interest Period” has the meaning assigned to such term in
the definition of “EURIBO Rate”.

“Impacted LIBO Rate Interest Period” has the meaning assigned to such term in
the definition of “LIBO Rate”.

“Increased Leverage Period” shall mean (i) any fiscal quarter in which (A) the
Company or any of its Subsidiaries consummates a Material Acquisition and
(B) the Company notifies the Administrative Agent in writing of its intent to
increase the maximum permitted Leverage Ratio as a result thereof (such notice,
an “Increase Election”) and (ii) the immediately following three fiscal
quarters.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (other than accounts payable), (d) all obligations
of such Person under conditional sale or other title retention agreements
relating to property acquired by such Person, (e) all obligations of such Person
in respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed; provided that the amount of such Indebtedness
shall be deemed to be the lesser of (i) the outstanding principal amount of such
Indebtedness plus all accrued and unpaid interest relating thereto and (ii) the
fair market value of the property secured by any such Lien, (g) all Guarantees
by such Person of Indebtedness of others, (h) all Finance Lease Obligations of
such Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (k) all obligations of such Person under Sale and Leaseback
Transactions. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) hereof, Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other person or entity or subject
to any other credit enhancement.

 

19



--------------------------------------------------------------------------------

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information Memorandum” means the Confidential Information Memorandum dated
February 2020 relating to the Company and the Transactions.

“Initial Subsidiary Borrower” means each of (i) Afton Chemical UK Holdings
Limited, a private limited company incorporated in England and Wales with
registered number 07119870, and (ii) Afton Chemical Switzerland GmbH, a Swiss
limited liability company.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08, which shall be
substantially in the form attached hereto as Exhibit G-2 or any other form
approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan (including a
Eurocurrency Swingline Loan), the last day of each Interest Period applicable to
the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date and (c) with respect to any Swingline Loan (other than a Eurocurrency
Swingline Loan), the day that such Loan is required to be repaid and the
Maturity Date.

“Interest Period” means (a) with respect to any Eurocurrency Borrowing (other
than a Eurocurrency Swingline Loan), the period commencing on the date of such
Borrowing and ending on the day that is seven (7) days thereafter or the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the applicable Borrower (or the Company on behalf of
the applicable Borrower) may elect and (b) with respect to any Eurocurrency
Swingline Loan, the period commencing on the date of such Loan and ending on the
date seven (7) days thereafter, as the applicable Borrower (or the Company on
behalf of the applicable Borrower) may elect; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing (other than a Eurocurrency Swingline Loan) only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurocurrency Borrowing (other than a
Eurocurrency Swingline Loan) that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A. and each
other Lender designated by the Company as an “Issuing Bank” hereunder that has
agreed to such designation (and is reasonably acceptable to the Administrative
Agent), each in its capacity as the issuer of Letters of Credit hereunder, and
its successors in such capacity as provided in Section 2.06(i). Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Japanese Yen” means the lawful currency of Japan.

 

20



--------------------------------------------------------------------------------

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time. For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Article 29(a) of the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (or
such later version thereof as may be in effect at the applicable time) or Rule
3.13 or Rule 3.14 of the International Standby Practices, International Chamber
of Commerce Publication No. 590 (or such later version thereof as may be in
effect at the applicable time) or similar terms of the Letter of Credit itself,
or if compliant documents have been presented but not yet honored, such Letter
of Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of each Borrower and each
Lender shall remain in full force and effect until the relevant Issuing Bank and
the Lenders shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Banks.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreement” has the meaning assigned to such term in
Section 2.06(b).

“Leverage Ratio” has the meaning assigned to such term in Section 6.05(a).

“LIBO Interpolated Rate” means, at any time, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency (other than euro) and for any
Interest Period, the rate per annum (rounded to the same number of decimal
places as the LIBO Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate for the longest period (for which the LIBO Screen Rate is
available for the applicable currency) that is shorter than the Impacted LIBO
Rate Interest Period; and (b) the LIBO Screen Rate for the shortest period (for
which the LIBO Screen Rate is available for the applicable currency) that
exceeds the Impacted LIBO Rate Interest Period, in each case, at such time;
provided that, if any LIBO Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency (other than euro) and for any Interest Period, the LIBO Screen
Rate at approximately 11:00 a.m., London time, on the Quotation Day for such
Agreed Currency; provided that, if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted LIBO Rate Interest Period”)
with respect to such Agreed Currency then the LIBO Rate shall be the LIBO
Interpolated Rate.

 

21



--------------------------------------------------------------------------------

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency (other than euro) and for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for such Agreed Currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that, if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, finance lease or title retention agreement relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications, any Letter of Credit
Agreement and any agreements between the Company and an Issuing Bank regarding
such Issuing Bank’s Applicable LC Sublimit or the respective rights and
obligations between the Company and such Issuing Bank in connection with the
issuance of Letters of Credit and any and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lenders and including all
consents, assignments, contracts, notices, letter of credit agreements and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Borrower, or any employee of any Borrower, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars (other than Designated Loans) and (ii) local
time in the case of a Loan, Borrowing or LC Disbursement denominated in a
Foreign Currency and Designated Loans (it being understood that such local time
shall mean (a) London, England time with respect to any Foreign Currency (other
than euro) and (b) Brussels, Belgium time with respect to euro, in each case of
the foregoing clauses (a) and (b) unless otherwise notified by the
Administrative Agent).

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Borrower” means any Borrower organized under the laws of Luxembourg.

“Luxembourg Companies Register” means the Luxembourg Register of Commerce and
Companies (R.C.S. Luxembourg).

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Company and its Subsidiaries in excess of $100,000,000.

 

22



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or the
rights or remedies of the Administrative Agent and the Lenders hereunder.

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Company or any of its Subsidiaries in excess of
$100,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $75,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means each Subsidiary (i) which guarantees Material
Indebtedness with an original principal amount in excess of $75,000,000,
(ii) which, as of the most recent fiscal quarter of the Company, for the period
of four consecutive fiscal quarters then ended, for which financial statements
have been delivered pursuant to Section 5.01, contributed greater than seven and
one-half percent (7.5%) of the Company’s Consolidated EBITDA for such period or
(iii) which contributed greater than seven and one-half percent (7.5%) of the
Company’s Consolidated Total Assets as of such date.

“Maturity Date” means, with respect to any Lender, the later of (a) March 5,
2025 and (b) if the Maturity Date is extended for such Lender pursuant to
Section 2.25, such extended Maturity Date as determined pursuant to such
Section; provided, however, that, in each case, if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to Title IV of ERISA.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Extending Lender” has the meaning assigned to such term in Section 2.25(a).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that, if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided further that if any of the aforesaid rates as
so determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

23



--------------------------------------------------------------------------------

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
to the Lenders or any of their Affiliates (to the extent (i) such Lender is
party hereto at the time such Lender or Affiliate enters into the related Swap
Agreement or Banking Services Agreement and (ii) in the case of an initial
Lender or its Affiliate, such Lender or Affiliate is party to the related Swap
Agreement or Banking Services Agreement entered into prior to the Effective
Date) under any Swap Agreement or any Banking Services Agreement.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Participant” has the meaning set forth in Section 9.04(c).

“Participant Register” has the meaning set forth in Section 9.04(c).

 

24



--------------------------------------------------------------------------------

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due and payable or are being
contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are either not overdue by more than forty-five
(45) days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments and Liens arising under ERISA or the
Code with respect to an employee benefit plan (as defined in Section 313 of
ERISA) that do not constitute an Event of Default under clause (k) or
clause (l), respectively, of Article VII;

(f) easements, defects in title, zoning, land use and building laws
restrictions, rights-of-way, covenants, restrictions and similar encumbrances on
real property imposed by law, recorded in land records or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Company or any Subsidiary;

(g) any (i) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (ii) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (iii) subordination of
the interest of the lessee or sublessee under such lease to any Lien or
restriction referred to in the preceding clause (ii);

(h) Liens arising from filing UCC financing statements relating solely to
(i) leases not prohibited by this Agreement and (ii) consignments and/or
bailments;

(i) Liens and deposits in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

(j) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where the Company or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business; and

 

25



--------------------------------------------------------------------------------

(k) licenses (with respect to intellectual property and other property), leases
or subleases granted to third parties and not adversely interfering in any
material respect with the ordinary conduct of the business of the Company or its
Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Pro Forma Basis” means, with respect to any event, that the Company is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.18.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

26



--------------------------------------------------------------------------------

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Company. No Lender shall be obligated to be a
Reference Bank without its consent.

“Register” has the meaning set forth in Section 9.04.

“Regulation” has the meaning set forth in Section 3.07.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means (i) with respect to a Benchmark Replacement
in respect of Loans denominated in Dollars, the Board and/or the NYFRB, or a
committee officially endorsed or convened by the Board and/or the NYFRB or, in
each case, any successor thereto and (ii) with respect to a Benchmark
Replacement in respect of Loans denominated in any Foreign Currency, (a) the
central bank for the currency in which such Benchmark Replacement is denominated
or any central bank or other supervisor which is responsible for supervising
either (1) such Benchmark Replacement or (2) the administrator of such Benchmark
Replacement or (b) any working group or committee officially endorsed or
convened by (1) the central bank for the currency in which such Benchmark
Replacement is denominated, (2) any central bank or other supervisor that is
responsible for supervising either (A) such Benchmark Replacement or (B) the
administrator of such Benchmark Replacement, (3) a group of those central banks
or other supervisors or (4) the Financial Stability Board or any part thereof.

“Relevant Rate” means (i) with respect to any Eurocurrency Borrowing denominated
in an Agreed Currency (other than euro), the LIBO Rate or (ii) with respect to
any Eurocurrency Borrowing denominated in euro, the EURIBO Rate, as applicable.

“Relevant Screen Rate” means (i) with respect to any Eurocurrency Borrowing
denominated in an Agreed Currency (other than euro), the LIBO Screen Rate or
(ii) with respect to any Eurocurrency Borrowing denominated in euro, the EURIBO
Screen Rate, as applicable.

“Replacement Lender” has the meaning assigned to such term in Section 2.25(c).

“Required Lenders” means, subject to Section 2.24, (a) at any time prior to the
earlier of the Loans becoming due and payable pursuant to Article VII or the
Commitments terminating or expiring, Lenders having Revolving Credit Exposure
and Unfunded Commitments representing more than 50% of the sum of the Total
Revolving Credit Exposure and Unfunded Commitments at such time; provided that,
solely for purposes of declaring the Loans to be due and payable pursuant to
Article VII, the Unfunded Commitment of each Lender shall be deemed to be zero;
and (b) for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, Lenders having Revolving
Credit Exposure representing more than 50% of the Total Revolving Credit
Exposure at such time; provided that, in the case of clauses (a) and (b) above,
(x) the Revolving Credit Exposure of any Lender that is the Swingline Lender
shall be deemed to exclude any amount of its Swingline Exposure in excess of its
Applicable Percentage of all outstanding Swingline Loans, adjusted to give
effect to any reallocation under

 

27



--------------------------------------------------------------------------------

Section 2.24 of the Swingline Exposure of Defaulting Lenders in effect at such
time, and the Unfunded Commitment of such Lender shall be determined on the
basis of its Revolving Credit Exposure excluding such excess amount and (y) for
the purpose of determining the Required Lenders needed for any waiver,
amendment, modification or consent of or under this Agreement or any other Loan
Document, any Lender that is the Company or an Affiliate of the Company shall be
disregarded.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Response Date” has the meaning assigned to such term in Section 2.25(a).

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, a Financial Officer or a vice president of
the Company or such other representative of the Company as may be designated in
writing by any one of the foregoing with the consent of the Administrative
Agent; and, with respect to the financial covenant only, a Financial Officer of
the Company.

“Reuters” means Thomson Reuters Corp.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means S&P Global Ratings, a division of S&P Global Inc.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

“Sanctions” means:

(a) economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (i) the U.S. government and administered by OFAC,
(ii) the United Nations Security Council, (iii) the European Union or (iv) Her
Majesty’s Treasury of the United Kingdom; and

(b) economic or financial sanctions imposed, administered or enforced from time
to time by the U.S. State Department, the U.S. Department of Commerce or the
U.S. Department of the Treasury.

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the U.S. government and
administered by OFAC, the U.S. State Department, the U.S. Department of Commerce
or the U.S. Department of the Treasury or the United Nations Security Council or
any similar list maintained by the European Union, any other EU Member State,
Her Majesty’s Treasury of the United Kingdom or any other U.S. government
entity, in each case as the same may be amended, supplemented or substituted
from time to time.

“Sanctions Violations” means any violation of any Sanctions by the Company or
any of its Subsidiaries, a Lender, an Issuing Bank or the Administrative Agent,
as such Sanctions Lists or Sanctions are in effect from time to time.

 

28



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission.

“Senior Note Documents” means the Senior Notes, the Senior Note Indenture, the
Senior Note Purchase Agreement and each other document executed in connection
with the Senior Notes, as each such document may be amended, restated,
supplemented or otherwise modified from time to time thereafter.

“Senior Note Indenture” means the Indenture entered into by the Company and the
trustee named therein pursuant to which the 2012 Senior Notes are issued, as
such Indenture may be amended, restated, supplemented, extended, renewed,
replaced or otherwise modified from time to time thereafter.

“Senior Note Purchase Agreement” has the meaning assigned to such term in the
definition of “2017 Senior Notes”.

“Senior Notes” means the 2012 Senior Notes and the 2017 Senior Notes.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

“Subordinated Indebtedness” means any Indebtedness for borrowed money of the
Company or any Subsidiary with an original principal amount in excess of
$50,000,000 (other than intercompany Indebtedness permitted by Section 6.01(c))
which is subordinated by the terms of the Subordinated Indebtedness Documents in
right of payment to the Obligations under the Loan Documents.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

29



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Company. For purposes of this Agreement
and the other Loan Documents, the Charitable Foundations shall not be considered
to be Subsidiaries of the Company.

“Supported QFC” has the meaning assigned to it in Section 9.18.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal Dollar Amount
of all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be the sum of (a) its Applicable Percentage of the
aggregate principal Dollar Amount of all Swingline Loans outstanding at such
time (excluding, in the case of any Lender that is a Swingline Lender, Swingline
Loans made by it that are outstanding at such time to the extent that the other
Lenders shall not have funded their participations in such Swingline Loans),
adjusted to give effect to any reallocation under Section 2.24 of the Swingline
Exposure of Defaulting Lenders in effect at such time, and (b) in the case of
any Lender that is a Swingline Lender, the aggregate principal Dollar Amount of
all Swingline Loans made by such Lender outstanding at such time, less the
Dollar Amount of participations funded by the other Lenders in such Swingline
Loans.

“Swingline Lender” means JPMorgan Chase Bank, N.A. (including its branches and
affiliates), in its capacity as lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05 (for the avoidance
of doubt, each Eurocurrency Swingline Loan is a Swingline Loan).

“Swiss Borrower” means Afton Chemical Switzerland GmbH, a Swiss limited
liability company, and any other Foreign Subsidiary Borrower organized under the
laws of Switzerland or, if different, is deemed resident in Switzerland for
Swiss Withholding Tax purposes pursuant to Article 9 of the Swiss Federal
Withholding Tax Act.

“Swiss Federal Withholding Tax Act” means the Swiss Federal Act on Withholding
Tax (Bundesgesetz über die Verrechnungssteuer vom 13. Oktober 1965, SR 642.21),
as amended from time to time.

“Swiss Francs” means the lawful currency of Switzerland.

“Swiss Guidelines” means, together, the guidelines, S-02.123 in relation to
inter bank transactions of 22 September 1986 as issued by the Swiss Federal Tax
Administration (Merkblatt S-02.123 vom 22 September 1986 betreffend Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)), S-02.130.1 in
relation to money market instruments and book claims of April 1999 (Merkblatt
S-02.130.1 vom April 1999 “Geldmarktpapiere und Buchforderungen inländischer
Schuldner”), the circular letter No. 15 (1-015-DVS-2007) of 7 February 2007 in
relation to bonds and derivative financial instruments as subject matter of
taxation of Swiss federal income tax, Swiss

 

30



--------------------------------------------------------------------------------

withholding tax and Swiss stamp taxes (Kreisschreiben Nr. 15 “Obligationen und
derivative Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 7. Februar 2007) and the circular
letter No. 34 of 26 July 2011 (1-034-V-2011) in relation to customer credit
balances (Kreisschreiben Nr. 34 “Kundenguthaben” vom 26. Juli 2011), circular
letter No. 46 of 24 July 2019 (1-046-DVS-2019) in relation to syndicated credit
facilities (Kreisschreiben Nr. 46 betreffend steuerliche Behandlung von
Konsortialdarlehen, Schuldscheindarlehen, Wechseln und Unterbeteiligungen vom
24. Juli 2019) and circular letter No. 47 of 25 July 2019 (1-047-DVS-2019) in
relation to bonds (Kreisschreiben Nr. 47 betreffend Obligationen vom 25. Juli
2019), the practice note 010-DVS-2019 dated 5 February 2019 published by the
Swiss Federal Tax Administration regarding Swiss Withholding Tax in the Group
(Mitteilung-010-DVS-2019-d vom 5. Februar 2019—Verrechnungssteuer: Guthaben im
Konzern) as issued, and as amended or replaced from time to time by the Swiss
Federal Tax Administration, or as applied in accordance with a tax ruling (if
any) issued by the Swiss Federal Tax Administration, or as substituted or
superseded and overruled by any law, statute, ordinance, regulation, court
decision or the like as in force from time to time.

“Swiss Qualifying Lender” means (i) any bank as defined in the Swiss Federal
Code for Banks and Savings Banks dated 8 November 1934 (Bundesgesetz über die
Banken und Sparkassen) as amended from time to time or (ii) a person or entity
which effectively conducts banking activities with its own infrastructure and
staff as its principal business purpose and which has a banking license in full
force and effect issued in accordance with the banking laws in force in its
jurisdiction of incorporation, or if acting through a branch, issued in
accordance with the banking laws in the jurisdiction of such branch, all and in
each case in accordance with the Swiss Guidelines.

“Swiss Non-Bank Rules” means together the Swiss Twenty Non-Bank Rule and the
Swiss Ten-Non-Bank Rule.

“Swiss Non-Qualifying Lender” means any person which does not qualify as a Swiss
Qualifying Lender.

“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of Lenders
(other than Swiss Qualifying Lenders) of any Swiss Borrower under this Agreement
must not at any time exceed ten (10); in each case in accordance with the
meaning of the Swiss Guidelines or the applicable legislation or explanatory
notes addressing the same issues that are in force at such time.

“Swiss Twenty Non-Bank Rule” means the rule that (without duplication) the
aggregate number of creditors (including the Lenders), other than Swiss
Qualifying Lenders, of the Swiss Borrower under all outstanding debts relevant
for classification as debenture (Kassenobligation) (including debt arising under
this Agreement and, loans, facilities and/or private placements (including under
this Agreement) must not, at any time, exceed twenty (20); in each case in
accordance with the meaning of the Swiss Guidelines.

“Swiss Withholding Tax” means any Taxes levied pursuant to the Swiss Federal
Withholding Tax Act.

“Syndication Agent” means Bank of America, N.A. in its capacity as syndication
agent for the credit facility evidenced by this Agreement.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

31



--------------------------------------------------------------------------------

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Total Revolving Credit Exposure” means, at any time, the sum of (a) the
outstanding principal amount of the Revolving Loans and Swingline Loans at such
time and (b) the total LC Exposure at such time.

“Trade Date” has the meaning assigned to such term in Section 9.04(e)(i).

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Adjusted EURIBO Rate or
the Alternate Base Rate.

“UK Borrower” means (i) Afton Chemical UK Holdings Limited, a private limited
company incorporated in England and Wales with registered number 07119870 and
(ii) any other Borrower incorporated under the laws of England and Wales.

“UK Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly
completed and filed by the relevant UK Borrower, which:

(a) where it relates to a UK Treaty Lender that is a Lender on the day this
Agreement is entered into (or any amendment hereto), contains the scheme
reference number and jurisdiction of tax residence stated on its signature page
to this Agreement (or any amendment hereto) or as otherwise notified to the
Company by that UK Treaty Lender in writing, and:

(i) where the UK Borrower is a Borrower on the day this Agreement (or any
amendment hereto) is entered into, is filed with HM Revenue & Customs within 30
days of the date of this Agreement (or any amendment hereto); or

(ii) where the UK Borrower is not a Borrower on the day this Agreement is
entered into, is filed with HM Revenue & Customs within 30 days of the date on
which that UK Borrower becomes a Borrower; or

(b) where it relates to a UK Treaty Lender that is not a party to this Agreement
on the date on which this Agreement (or any amendment hereto) is entered into,
contains the scheme reference number and jurisdiction of tax residence stated in
respect of that Lender in the relevant Assignment and Assumption, Increasing
Lender Supplement or Augmenting Lender Supplement , as the case may be, or as
otherwise notified to the Company in writing; and:

 

32



--------------------------------------------------------------------------------

(i) where the UK Borrower is a Borrower as at the relevant assignment date or
the date on which the increase to the Commitments and/or the Incremental Term
Loans described in the relevant Increasing Lender Supplement or Augmenting
Lender Supplement take effect (as applicable) is filed with HM Revenue & Customs
within 30 days of that date; or

(ii) where the UK Borrower is not a Borrower as at the relevant assignment date
or the date on which the increase to the Commitments and/or the Incremental Term
Loans described in the relevant Increasing Lender Supplement or Augmenting
Lender Supplement take effect (as applicable) is filed with HM Revenue & Customs
within 30 days of the date on which that UK Borrower becomes a Borrower.

“UK CTA 2009” means the United Kingdom Corporation Tax Act 2009.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK ITA 2007” means the United Kingdom Income Tax Act 2007.

“UK Qualifying Lender” means (a) a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is (i) a Lender (A) which is a bank (as defined for the purpose of section
879 of the UK ITA 2007) making an advance under a Loan Document and is within
the charge to United Kingdom corporation tax as respects any payments of
interest made in respect of that advance or would be within such charge as
respects such payments apart from section 18A of the UK CTA 2009; or (B) in
respect of an advance made under a Loan Document by a person that was a bank (as
defined for the purpose of section 879 of the UK ITA 2007) at the time that that
advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or (ii) a
Lender which is: (A) a company resident in the United Kingdom for United Kingdom
tax purposes or (B) a partnership each member of which is (x) a company so
resident in the United Kingdom or (y) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the UK CTA 2009) the whole of any share of
interest payable in respect of that advance that falls to it by reason of Part
17 of the UK CTA 2009 or (C) a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account interest payable in respect of that advance in
computing the chargeable profits (within the meaning of section 19 of the UK CTA
2009) of that company; or (iii) a UK Treaty Lender, or (b) a Lender which is a
building society (as defined for the purposes of section 880 of the UK ITA 2007)
making an advance under a Loan Document.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“UK Tax Confirmation” means a confirmation in writing by a Lender that the
person beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either (a) a company resident in the United
Kingdom for United Kingdom tax purposes or (b) a partnership each member of
which is (i) a company so resident in the United Kingdom or (ii) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA 2009) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of Part 17 of the UK CTA 2009 or (c) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the UK CTA 2009) of that company.

 

33



--------------------------------------------------------------------------------

“UK Tax Deduction” means a deduction or withholding for, or on account of, Tax
imposed by the United Kingdom from a payment under a Loan Document, other than a
FATCA Deduction.

“UK Treaty” has the meaning assigned to such term in the definition of “UK
Treaty State”.

“UK Treaty Lender” means a Lender which is (i) treated as a resident of a UK
Treaty State for the purposes of the relevant UK Treaty, (ii) does not carry on
a business in the United Kingdom through a permanent establishment with which
that Lender’s participation in the Loan is effectively connected, and
(iii) subject to the completion of procedural formalities, fulfills any other
conditions which must be fulfilled under the relevant UK Treaty to obtain
exemption from Tax imposed by the United Kingdom on payments of interest.

“UK Treaty State” means a jurisdiction having a double taxation agreement with
the United Kingdom (a “UK Treaty”) which makes provision for full exemption from
Tax imposed by the United Kingdom on interest.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure.

“U.S. Person” means a “United States person” within the meaning of
section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.18.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“VAT” means (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112); and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in clause (a) above, or imposed elsewhere.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify

 

34



--------------------------------------------------------------------------------

or change the form of a liability of any UK Financial Institution or any
contract or instrument under which that liability arises, to convert all or part
of that liability into shares, securities or obligations of that person or any
other person, to provide that any such contract or instrument is to have effect
as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

“2012 Senior Notes” means the Company’s $350,000,000 in aggregate principal
amount of 4.100% Senior Notes due December 15, 2022, issued pursuant to the
Senior Note Indenture, as such Notes may be amended, restated, supplemented,
extended, renewed, replaced or otherwise modified from time to time.

“2017 Senior Notes” means the Company’s $250,000,000 in aggregate principal
amount of 3.78% Senior Notes due January 4, 2029, issued pursuant to the Note
Purchase Agreement, dated as of January 4, 2017 (the “Senior Note Purchase
Agreement”), as such Notes may be amended, restated, supplemented, extended,
renewed, replaced or otherwise modified from time to time.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any law, statute, rule or regulation shall,
unless otherwise specified, be construed as referring thereto as from time to
time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company wishes to amend any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent

 

35



--------------------------------------------------------------------------------

notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
the Company’s compliance with such provision shall be determined on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in a manner satisfactory to the Borrowers and the Required Lenders.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness under Accounting Standards
Codification 470-20 or 2015-03 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

SECTION 1.05. Status of Obligations. The Obligations are hereby designated as
“senior indebtedness” and as “designated senior indebtedness” and words of
similar import under and in respect of any indenture or other agreement or
instrument under which any Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

SECTION 1.06. Luxembourg Terms. Notwithstanding any other provision of this
Agreement to the contrary, in this Agreement where it relates to any Luxembourg
Borrower, a reference to: (a) a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors, compulsory manager or other
similar officer includes a juge délégué, commissaire, juge-commissaire,
mandataire ad hoc, administrateur provisoire, liquidateur or curateur;
(b) liquidation, bankruptcy, insolvency, reorganization, moratorium or any
similar proceeding shall include (i) insolvency/bankruptcy (faillite) within the
meaning of Articles 437 ff. of the Luxembourg Commercial Code or any other
insolvency proceedings pursuant to the Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings
(ii) controlled management (gestion contrôlée) within the meaning of the grand
ducal arrêté of 24 May 1935 on controlled management, (iii) voluntary
arrangement with creditors (concordat préventif de la faillite) within the
meaning of the law of 14 April 1886 on arrangements to prevent insolvency, as
amended, (iv) suspension of payments (sursis de paiement) within the meaning of
Articles 593 ff. of the Luxembourg Commercial Code or (v) voluntary or
compulsory winding-up pursuant to the law of 10 August 1915 on commercial
companies, as amended (c) a lien or security interest includes any hypothèque,
nantissement, gage, privilège, sûreté réelle, droit de rétention, and any type
of security in rem (sûreté réelle) or agreement or arrangement having a similar
effect and any transfer of title by way of security; (d) a guarantee includes
any guarantee which is independent from the debt to which it relates and
excludes any suretyship (cautionnement) within the meaning of Articles 2011 and
seq. of the Luxembourg Civil Code; (e) a person being unable to pay its debts
includes that person being in a state of cessation of payments (cessation de
paiements) or having lost or meeting the criteria to lose its commercial
creditworthiness (ébranlement de crédit); (f) attachments or similar creditors
process means an executory attachment (saisie exécutoire) or conservatory
attachment (saisie conservatoire); (g) a “set-off” includes, for purposes of
Luxembourg law, legal set-off; and (h) by-laws or constitutional documents
includes its up-to-date (restated) articles of association (statuts coordonnés).

 

36



--------------------------------------------------------------------------------

SECTION 1.07. Interest Rates; LIBOR Notification. The interest rate on a Loan
denominated in an Agreed Currency may be derived from an interest rate benchmark
that is, or may in the future become, the subject of regulatory reform.
Regulators have signaled the need to use alternative benchmark reference rates
for some of these interest rate benchmarks and, as a result, such interest rate
benchmarks may cease to comply with applicable laws and regulations, may be
permanently discontinued, and/or the basis on which they are calculated may
change. The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurocurrency Loans. In light of
this eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. Upon the occurrence of a Benchmark Transition
Event or an Early Opt-In Election, Section 2.14(c) provides a mechanism for
determining an alternative rate of interest. The Administrative Agent will
promptly notify the Company, pursuant to Section 2.14(e) of any change to the
reference rate upon which the interest rate on Eurocurrency Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBO Rate” (or “EURIBO Rate”, as applicable)
or with respect to any alternative or successor rate thereto, or replacement
rate thereof (including, without limitation, (i) any such alternative, successor
or replacement rate implemented pursuant to Section 2.14(c), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and
(ii) the implementation of any Benchmark Replacement Conforming Changes pursuant
to Section 2.14(d)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate (or the EURIBO Rate, as applicable) or have the same volume or
liquidity as did the London interbank offered rate (or the euro interbank
offered rate, as applicable) prior to its discontinuance or unavailability.

SECTION 1.08. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that, with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the available amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum amount is available to be drawn
at such time.

SECTION 1.09. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 

37



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrowers in Agreed Currencies from time to time during the Availability Period
in an aggregate principal amount that will not result (after giving effect to
any application of proceeds of such Borrowing to any Swingline Loans outstanding
pursuant to Section 2.10(a)) in, subject to Sections 2.04 and 2.11(b), (a) the
Dollar Amount of such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment, (b) the Dollar Amount of the Total Revolving Credit Exposure
exceeding the Aggregate Commitment or (c) the Dollar Amount of the total
outstanding Revolving Loans and LC Exposure, in each case denominated in Foreign
Currencies, exceeding the Foreign Currency Sublimit. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars and no ABR Loan shall be made to a Designated Foreign Subsidiary
Borrower. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 ((or, if such Borrowing is denominated in (i) Japanese
Yen, JPY100,000,000 or (ii) a Foreign Currency other than Japanese Yen,
1,000,000 units of such currency)) and not less than $5,000,000 (or, if such
Borrowing is denominated in (i) Japanese Yen, JPY500,000,000 or (ii) a Foreign
Currency other than Japanese Yen, 5,000,000 units of such currency). At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Aggregate Commitment or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). Each Swingline Loan shall be in an amount that
is an integral multiple of $250,000 (or, if such Swingline Loan is denominated
in a Foreign Currency, 250,000 units of such currency) and not less than
$250,000 (or, if such Swingline Loan is denominated in a Foreign Currency,
250,000 units of such currency). Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of six (6) Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request signed by the
applicable Borrower, or the Company on behalf of the applicable Borrower) in the
case of a Eurocurrency Borrowing, not later than 12:00 noon, Local Time,
(i) three (3) Business Days (in the case of

 

38



--------------------------------------------------------------------------------

a Eurocurrency Borrowing denominated in Dollars) or (ii) three (3) Business Days
(in the case of a Eurocurrency Borrowing denominated in a Foreign Currency), in
each case before the date of the proposed Borrowing or (b) by irrevocable
written notice (via a written Borrowing Request signed by the applicable
Borrower, or the Company on behalf of the applicable Borrower) in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, on the requested
date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the name of the applicable Borrower;

(ii) the aggregate principal amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars (other than a Designated Loan), the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Revolving Borrowing,
then the relevant Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) any Loan denominated in a Foreign Currency, on each of the following:
(i) the date of the Borrowing of such Loan and (ii) each date of a conversion or
continuation of such Loan pursuant to the terms of this Agreement,

(b) any Letter of Credit denominated in a Foreign Currency, on each of the
following: (i) the date on which such Letter of Credit is issued, (ii) the first
Business Day of each calendar month and (iii) the date of any amendment of such
Letter of Credit that has the effect of increasing the face amount thereof, and

(c) any Credit Event, on any additional date as the Administrative Agent may
determine at any time when an Event of Default exists.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 

39



--------------------------------------------------------------------------------

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may in its sole discretion make Swingline Loans in
Agreed Swingline Currencies to any Borrower from time to time during the
Availability Period, in an aggregate principal Dollar Amount at any time
outstanding that will not result in (i) subject to Sections 2.04 and 2.11(b),
the aggregate principal Dollar Amount of outstanding Swingline Loans exceeding
$20,000,000, (ii) the Swingline Lender’s Revolving Credit Exposure exceeding its
Commitment or (iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
the Total Revolving Credit Exposure exceeding the Aggregate Commitment; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, any Borrower may borrow, prepay
and reborrow Swingline Loans.

(b) To request a Swingline Loan, the applicable Borrower, or the Company on
behalf of the applicable Borrower, shall notify the Administrative Agent of such
request by written notice (via a written Borrowing Request substantially in the
form attached hereto as Exhibit G-3 and signed by the applicable Borrower, or
the Company on behalf of the applicable Borrower) (i) by telecopy not later than
11:00 a.m., New York City time, on the day of a proposed Swingline Loan in
Dollars (other than a Designated Swingline Loan) and (ii) by telecopy not later
than 11:00 a.m., Local Time, on the day of a proposed Eurocurrency Swingline
Loan in a Foreign Currency and a Designated Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day), the applicable Borrower requesting such Swingline Loan, the
currency, Interest Period (in the case of a Eurocurrency Swingline Loan), Type
and amount of the requested Swingline Loan and the account of the applicable
Borrower to which the proceeds of such Swingline Loan are to be credited. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Company or any other Borrower. The Swingline Lender
shall make each Swingline Loan available to the applicable Borrower by means of
a credit to an account of such Borrower with the Swingline Lender or to such
other account of such Borrower designated in such notice (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to such Issuing Bank) by 1:00 p.m.,
Local Time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Local Time, on any Business Day, require the Lenders
to acquire participations in all or a portion of the Swingline Loans outstanding
in the applicable Agreed Currency of such Swingline Loans (i) on the date of
such notice in respect of Swingline Loans denominated in Dollars (other than a
Designated Swingline Loan) and (ii) promptly, but in any event no later than one
(1) Business Day immediately following the date of such notice, in respect of
Eurocurrency Swingline Loans denominated in a Foreign Currency and a Designated
Swingline Loan. Such notice shall specify the aggregate amount and the
applicable Agreed Currency of Swingline Loans in which Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Swingline Loans and the applicable Agreed
Currency of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of such notice from the Administrative
Agent as provided above (and in any event, if such notice is received by 11:00
a.m., Local Time, on a Business Day, no later than 1:00 p.m., Local Time, on
such Business Day and if received after 11:00 a.m., Local Time, on a Business
Day, no later than 9:00 a.m., Local Time, on the immediately succeeding Business
Day), to pay in the applicable Agreed Currency to the Administrative Agent, for
the account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Notwithstanding the foregoing, upon the occurrence of
(i) the Maturity Date, (ii) any Event of Default described in clause (h), (i) or
(j) of Article VII, (iii) the date on which the Loans are accelerated, or
(iv) the termination of the Commitments, each Lender shall be deemed to
absolutely and unconditionally acquire participations in all of the Swingline
Loans outstanding at such time in an amount equal to its Applicable Percentage
of such Swingline Loans in each case without notice or any further action from
any Swingline Lender, Lender or the Administrative Agent. Each Lender

 

40



--------------------------------------------------------------------------------

acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the applicable Borrower (or
other party on behalf of such Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the applicable Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve any Borrower of any default in the payment of any Swingline
Loan made to such Borrower.

(d) The Swingline Lender may be replaced at any time by written agreement among
the Company, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of the Swingline Lender. At the time any such replacement
shall become effective, the Company shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.13(a). From
and after the effective date of any such replacement, (i) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (ii) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.

(e) Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as a Swingline Lender at any time upon thirty
(30) days’ prior written notice to the Administrative Agent, the Company and the
Lenders, in which case, such Swingline Lender shall be replaced in accordance
with Section 2.05(d) above.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account or the account of
any of its Subsidiaries, in a form reasonably acceptable to the Administrative
Agent and the relevant Issuing Bank, at any time and from time to time during
the Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Company to, or entered
into by the Company with, the relevant Issuing Bank relating to any Letter of
Credit, including the Letter of Credit Agreement, the terms and conditions of
this Agreement shall control. Notwithstanding anything herein to the contrary,
no Issuing Bank shall have any obligation hereunder to issue, and shall not
issue, any Letter of Credit the proceeds of which would be made available to any
Person (i) to fund any activity or business of or with any Designated Person, or
in any country or territory that, at

 

41



--------------------------------------------------------------------------------

the time of such funding, is the subject of any Sanctions, (ii) in any manner
that would result in a violation of any Sanctions by any party to this Agreement
or (iii) in any manner that would result in a violation of one or more policies
of the applicable Issuing Bank applicable to letters of credit generally. The
letters of credit identified on Schedule 2.06 (the “Existing Letters of Credit”)
shall be deemed to be “Letters of Credit” issued on the Effective Date for all
purposes of the Loan Documents.

(b) Notice of Issuance, Amendment, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment or extension of an outstanding
Letter of Credit), the Company shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
relevant Issuing Bank) to an Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment or
extension, but in any event no less than three (3) Business Days) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended or extended, and specifying the date of issuance, amendment
or extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend or extend such Letter of Credit. In addition, as
a condition to any such Letter of Credit issuance, the Company shall have
entered into a continuing agreement (or other letter of credit agreement) for
the issuance of letters of credit and/or shall submit a letter of credit
application, in each case, as required by the relevant Issuing Bank and using
such Issuing Bank’s standard form (each, a “Letter of Credit Agreement”). A
Letter of Credit shall be issued, amended or extended only if (and upon
issuance, amendment or extension of each Letter of Credit the Company shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment or extension (i) subject to Sections 2.04 and 2.11(b), the Dollar
Amount of the LC Exposure shall not exceed $50,000,000, (ii) subject to
Sections 2.04 and 2.11(b), the sum of (x) the aggregate undrawn amount of all
outstanding Letters of Credit issued by any Issuing Bank at such time plus
(y) the aggregate amount of all LC Disbursements made by such Issuing Bank that
have not yet been reimbursed by or on behalf of the relevant Borrower at such
time (such sum for any Issuing Bank at any time of determination, its
“Outstanding LC Amount”) shall not exceed such Issuing Bank’s Applicable LC
Sublimit (provided that, notwithstanding this clause (ii) but at all times
subject to the immediately preceding clause (i) and the immediately succeeding
clauses (iii), (iv), (v) and (vi), an Issuing Bank may, in its sole discretion,
agree to issue, amend or extend a Letter of Credit if such issuance, amendment
or extension would cause such Issuing Bank’s Outstanding LC Amount to exceed its
Applicable LC Sublimit), (iii) subject to Sections 2.04 and 2.11(b), the Dollar
Amount of the Total Revolving Credit Exposure shall not exceed the Aggregate
Commitment, (iv) subject to Sections 2.04 and 2.11(b), the Dollar Amount of each
Lender’s Revolving Credit Exposure shall not exceed such Lender’s Commitment,
(v) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Revolving Loans and LC Exposure, in each case denominated in Foreign
Currencies, shall not exceed the Foreign Currency Sublimit and (vi) subject to
Section 2.04, the Dollar Amount of the aggregate face amount of all Letters of
Credit issued by any Issuing Bank shall not exceed such Issuing Bank’s
Applicable LC Sublimit. An Issuing Bank shall not be under any obligation to
issue any Letter of Credit if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any law applicable to such
Issuing Bank shall prohibit, or require that such Issuing Bank refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense that was
not applicable on the Effective Date and that such Issuing Bank in good faith
deems material to it.

 

42



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the relevant Issuing Bank to the beneficiary thereof)
at or prior to the close of business on the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
extension of the expiration date thereof, one year after such extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date;
provided that any Letter of Credit (x) with a one-year tenor may provide for the
extension thereof for additional one-year periods and (y) may provide for a
tenor in excess of one year if approved by the relevant Issuing Bank, the
Administrative Agent (such approval not to be unreasonably withheld) (which
tenor shall not, in the case of each of clauses (x) and (y), in any event extend
beyond the date referred to in clause (ii) above).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from each Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the relevant Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Company on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Company for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement (or if an Issuing Bank shall so elect in its sole discretion by
notice to the Company, in such other Agreed Currency which was paid by such
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 2:00 p.m., Local Time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Company prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that the Company receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that the Company may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with a Revolving Borrowing or
Swingline Loan in an equivalent Dollar Amount of such LC Disbursement and, to
the extent so financed, the Company’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing, Eurocurrency
Revolving Borrowing or Swingline Loan, as applicable. If the Company fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Company in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Company, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the relevant
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Company pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
relevant Issuing Bank or, to the extent that Lenders have made payments pursuant
to this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of Revolving Loans or a Swingline Loan as contemplated
above) shall not constitute a

 

43



--------------------------------------------------------------------------------

Loan and shall not relieve the Company of its obligation to reimburse such LC
Disbursement. If the Company’s reimbursement of, or obligation to reimburse, any
amounts in any Foreign Currency would subject the Administrative Agent, any
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Company shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the relevant Issuing Bank or the
relevant Lender or (y) reimburse each LC Disbursement made in such Foreign
Currency in Dollars, in an amount equal to the Dollar Amount, calculated on the
date such LC Disbursement is made, of such LC Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein or
herein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) any payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Company’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor any Issuing Bank, nor any of their respective Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms, any error
in translation or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Company to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by applicable law) suffered by the Company that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct (or, as determined pursuant to a claim
initiated by the Company, material breach of its express obligations under the
Loan Documents) on the part of any Issuing Bank (as finally determined by a
court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank for any Letter of Credit shall,
within the time allowed by applicable law or the specific terms of the Letter of
Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Each Issuing Bank shall
promptly after such examination notify the Administrative Agent and the Company
by telephone (confirmed by telecopy or electronic mail) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Company of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.

 

44



--------------------------------------------------------------------------------

(h) Interim Interest. If any Issuing Bank for any Letter of Credit shall make
any LC Disbursement, then, unless the Company shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Company reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans
(or in the case such LC Disbursement is denominated in a Foreign Currency, at
the Overnight Foreign Currency Rate for such Agreed Currency plus the then
effective Applicable Rate with respect to Eurocurrency Revolving Loans);
provided that, if the Company fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of such
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank for such LC Disbursement shall be for the account of such Lender to the
extent of such payment.

(i) Replacement of Issuing Bank. (A) Any Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Company shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit or extend or otherwise amend any
existing Letter of Credit.

(B) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Company and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i)(A) above.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Company is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company described in
clause (h) or (i) of Article VII. For the purposes of this paragraph, the Dollar
Amount of the Foreign Currency LC Exposure shall be calculated on the date
notice demanding cash collateralization is delivered to the Company. The Company
also shall deposit cash collateral pursuant to this paragraph as and to the
extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the

 

45



--------------------------------------------------------------------------------

investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Company’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the relevant Issuing Bank
for LC Disbursements for which it has not been reimbursed, together with related
fees, costs and customary processing charges and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Company for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations. If the Company is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the Company
within three (3) Business Days after all Events of Default have been cured or
waived.

(k) Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the relevant Issuing
Bank (whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the Company (i) shall reimburse,
indemnify and compensate the relevant Issuing Bank hereunder for such Letter of
Credit (including to reimburse any and all drawings thereunder) as if such
Letter of Credit had been issued solely for the account of the Company and
(ii) irrevocably waives any and all defenses that might otherwise be available
to it as a guarantor or surety of any or all of the obligations of such
Subsidiary in respect of such Letter of Credit. The Company hereby acknowledges
that the issuance of such Letters of Credit for its Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.

(l) Issuing Bank Agreements. Unless otherwise agreed by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on or prior to each Business Day on which such Issuing Bank issues, amends
or extends any Letter of Credit, the date of such issuance, amendment or
extension, and the currency and aggregate face amount of the Letters of Credit
issued, amended or extended by it and outstanding after giving effect to such
issuance, amendment or extension (and whether the amount thereof shall have
changed), (ii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date, currency and amount of such LC Disbursement, (iii) on
any Business Day on which a Company fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the currency and amount of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars
(other than a Designated Loan), by 1:00 p.m., New York City time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency and Designated Loans, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency and at such
Eurocurrency Payment Office for such currency; provided that Swingline Loans
shall be made as provided in Section 2.05. Except in respect of the provisions
of this Agreement covering the reimbursement of Letters of Credit, the
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the funds so received (by the close of business (New York
City time or Local Time, as applicable) on the proposed date of the relevant
Loans) in the aforesaid account of the Administrative Agent to (x) an account of
the Company designated by the Company in the applicable Borrowing Request, in
the case of Loans denominated in Dollars and (y) an account of such Borrower in
the relevant jurisdiction and designated by such Borrower in the applicable
Borrowing Request, in the case of Loans denominated in a Foreign Currency;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.

 

46



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 1:00 p.m., New York City time, on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by
irrevocable written notice via an Interest Election Request signed by such
Borrower, or the Company on its behalf) by the time that a Borrowing Request
would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit any Borrower to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of
a Type not available under such Borrowing.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

47



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower (or the Company on its behalf) fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period
(i) in the case of a Borrowing denominated in Dollars (other than Designated
Loans), such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency or a Designated Loan in
respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars (other than Designated Loans) may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars (other than Designated Loans) shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto and
(iii) unless repaid, each Eurocurrency Borrowing denominated in a Foreign
Currency and each Designated Loan shall automatically be continued as a
Eurocurrency Borrowing with an Interest Period of one month.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, (A) the Dollar Amount of any Lender’s Revolving Credit Exposure
would exceed its Commitment or (B) the Dollar Amount of the Total Revolving
Credit Exposure would exceed the Aggregate Commitment.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

 

48



--------------------------------------------------------------------------------

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date in the currency of such Loan and (ii) in the
case of the Company, to the Administrative Agent for the account of the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the seventh (7th) Business Day after such
Swingline Loan is made; provided that, on each date that a Revolving Borrowing
is made, the Company shall repay all Swingline Loans then outstanding and the
proceeds of any such Borrowing shall be applied by the Administrative Agent to
repay any Swingline Loans outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence absent manifest error of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the Obligations.

(e) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in
substantially the form attached hereto as Exhibit H. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form.

SECTION 2.11. Prepayment of Loans.

(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Revolving Borrowing, not later than 12:00 noon, Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars (other than Designated Loans)) or four (4) Business Days (in the case of
a Eurocurrency Borrowing denominated in a Foreign Currency and Designated
Loans), in each case before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 12:00 noon, New York
City time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, Local Time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional

 

49



--------------------------------------------------------------------------------

notice of termination of the Commitments as contemplated by Section 2.09, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice relating to a Revolving Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) any break
funding payments pursuant to Section 2.16.

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the aggregate principal Dollar Amount of the Total Revolving
Credit Exposure (calculated, with respect to those Credit Events denominated in
Foreign Currencies, as of the most recent Computation Date with respect to each
such Credit Event) exceeds the Aggregate Commitment or (B) the aggregate
principal Dollar Amount of the Total Revolving Credit Exposure denominated in
Foreign Currencies (the “Foreign Currency Exposure”) (so calculated), as of the
most recent Computation Date with respect to each such Credit Event, exceeds the
Foreign Currency Sublimit or (ii) solely as a result of fluctuations in currency
exchange rates, (A) the aggregate principal Dollar Amount of the Total Revolving
Credit Exposure (so calculated) exceeds 105% of the Aggregate Commitment or
(B) the Foreign Currency Exposure, as of the most recent Computation Date with
respect to each such Credit Event, exceeds 105% of the Foreign Currency
Sublimit, the Borrowers shall in each case immediately repay Borrowings or cash
collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.06(j), as applicable, in an aggregate principal amount sufficient
to cause (x) the aggregate Dollar Amount of the Total Revolving Credit Exposure
(so calculated) to be less than or equal to the Aggregate Commitment and (y) the
Foreign Currency Exposure to be less than or equal to the Foreign Currency
Sublimit, as applicable.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates; provided
that, if such Lender continues to have any Revolving Credit Exposure after its
Commitment terminates, then such commitment fee shall continue to accrue on the
average daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure. Accrued
commitment fees shall be payable in arrears on the fifteenth (15th) day
following the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any commitment fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in each
outstanding Letter of Credit, which shall accrue at the same Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the average daily Dollar Amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements), during the
period from and including the Effective Date to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank for its own
account a fronting fee, which shall accrue at the rate of 0.125% per annum on
the average daily Dollar Amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) with respect to each
Letter of Credit issued by such Issuing Bank during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be

 

50



--------------------------------------------------------------------------------

any LC Exposure with respect to Letters of Credit issued by such Issuing Bank,
as well as such Issuing Bank’s standard fees with respect to the issuance,
amendment or extension of any Letter of Credit and other processing fees, and
other standard costs and charges, of such Issuing bank relating the Letters of
Credit as from time to time in effect. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the fifteenth (15th) day following
such last day, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). Participation fees
and fronting fees in respect of Letters of Credit denominated in Dollars shall
be paid in Dollars, and participation fees and fronting fees in respect of
Letters of Credit denominated in a Foreign Currency shall be paid in Dollars in
the Dollar Amount thereof.

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the relevant Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
absent manifest error in the calculation of the amount thereof.

SECTION 2.13. Interest. (a) (i) The Loans comprising each ABR Borrowing
(including each Swingline Loan denominated in Dollars other than a Designated
Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate. (ii) Each Eurocurrency Swingline Loan denominated in any
Foreign Currency and each Designated Swingline Loan shall bear interest at the
Eurocurrency Swingline Rate.

(b) The Loans comprising each Eurocurrency Borrowing (other than a Eurocurrency
Swingline Loan) shall bear interest at the Adjusted LIBO Rate or the Adjusted
EURIBO Rate, as applicable, for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

51



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate, LIBO Rate, Adjusted EURIBO
Rate or EURIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

(f) The interest rates provided for in this Agreement, including this
Section 2.13, are minimum interest rates. When entering into this Agreement, the
parties have assumed that the interest payable at the rates set out in this
Section 2.13 or in other Sections of this Agreement is not and will not become
subject to Swiss Withholding Tax. Notwithstanding that the parties do not
anticipate that any payment of interest will be subject to Swiss Withholding
Tax, they agree that, in the event that Swiss Withholding Tax should be imposed
on interest payments, the payment of interest due by a Swiss Borrower shall, in
line with and subject to Section 2.17, including any limitations therein and any
obligations thereunder, be increased to an amount which (after making any
deduction of the Non-Refundable Portion (as defined below) of the Swiss
Withholding Tax) results in a payment to each Lender entitled to such payment of
an amount equal to the payment which would have been due had no deduction of the
Swiss Withholding Tax been required. For this purpose, the Swiss Withholding Tax
shall be calculated on the full grossed-up interest amount. For the purposes of
this Section, “Non-Refundable Portion” shall mean the Swiss Withholding Tax at
the standard rate (being, as at the date hereof, 35%) unless a tax ruling issued
by the Swiss Federal Tax Administration (SFTA) confirms that, in relation to a
specific Lender based on an applicable double tax treaty, the Non-Refundable
Portion is a specified lower rate in which case such lower rate shall be applied
in relation to such Lender. Each Swiss Borrower shall provide to the
Administrative Agent the documents required by law or applicable double taxation
treaties for the Lenders to claim a refund of any Swiss Withholding Tax so
deducted.

(g) Interest in respect of Loans denominated in Dollars shall be paid in
Dollars, and interest in respect of Loans denominated in a Foreign Currency
shall be paid in such Foreign Currency.

SECTION 2.14. Alternate Rate of Interest.

(a) If at the time that the Administrative Agent shall seek to determine the
Relevant Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing such Relevant Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the LIBO Interpolated
Rate (or the EURIBO Interpolated Rate, as applicable) (which conclusion shall be
conclusive and binding absent manifest error), then the Reference Bank Rate
shall be the LIBO Rate (or the EURIBO Rate, as applicable) for such Interest
Period for such Eurocurrency Borrowing; provided that, if the Reference Bank
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement; provided further, however, that if less than two Reference
Banks shall supply a rate to the Administrative Agent for purposes of
determining the LIBO Rate (or the EURIBO Rate, as applicable) for such
Eurocurrency Borrowing, (i) if such Borrowing shall be requested in Dollars
(other than Designated Loans), then such Borrowing shall be made as an ABR
Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall be
requested in any Foreign Currency or if such Borrowing is a Designated Loan, the
LIBO Rate (or the EURIBO Rate, as applicable) shall be equal to the rate
determined by the Administrative Agent in its reasonable discretion after
consultation with the Company and consented to in writing by the Required
Lenders (any such rate, the “Alternative Rate”); provided, however, that
(i) until such time as the applicable Alternative Rate shall be determined for
the applicable Foreign Currency and so consented to by the Required Lenders,
Borrowings shall not be

 

52



--------------------------------------------------------------------------------

available in such Foreign Currency and Designated Loans shall not be available
and (ii) if the Alternative Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. It is hereby understood and
agreed that, notwithstanding anything to the contrary set forth in this
Section 2.14(a), if at any time the conditions set forth in Section 2.14(c) are
in effect, the provisions of this Section 2.14(a) shall no longer be applicable
for any purpose of determining any alternative rate of interest under this
Agreement and Sections 2.14(c), (d), (e) and (f) shall instead be applicable for
all purposes of determining any alternative rate of interest under this
Agreement.

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent reasonably determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
(including, without limitation, by means of a LIBO Interpolated Rate or a EURIBO
Interpolated Rate, as applicable) do not exist for ascertaining the Adjusted
LIBO Rate, the LIBO Rate, the Adjusted EURIBO Rate or the EURIBO Rate, as
applicable (including, without limitation, because the Relevant Screen Rate is
not available or published on a current basis), for a Loan in the applicable
currency or for the applicable Interest Period; provided that no Benchmark
Transition Event shall have occurred at such time; or

(ii) the Administrative Agent is advised by the Required Lenders in their
reasonable determination that the Adjusted LIBO Rate, the LIBO Rate, the
Adjusted EURIBO Rate or the EURIBO Rate, as applicable, for a Loan in the
applicable currency or for the applicable Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period or the applicable Agreed
Currency;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing in
the applicable currency or for the applicable Interest Period, as the case may
be, shall be ineffective, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars (other than a Designated Loan), such Borrowing shall be
made as an ABR Borrowing and (iii) if any Borrowing Request requests a
Eurocurrency Borrowing in a Foreign Currency or a Designated Loan, then the LIBO
Rate for such Eurocurrency Borrowing shall be the Alternative Rate (to the
extent established); provided that, if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted. Furthermore, if any Eurocurrency Loan in any Agreed Currency
is outstanding on the date of the applicable Borrower’s receipt of the notice
from the Administrative Agent referred to in this Section 2.14(b) with respect
to a Relevant Rate applicable to such Eurocurrency Loan, then (i) if such
Eurocurrency Loan is denominated in Dollars, then on the last day of the
Interest Period applicable to such Loan (or the next succeeding Business Day if
such day is not a Business Day), such Loan shall be converted by the
Administrative Agent to, and shall constitute, an ABR Loan denominated in
Dollars on such day or (ii) if such Eurocurrency Loan is denominated in any
Agreed Currency (other than Dollars), then such Loan shall, on the last day of
the Interest Period applicable to such Loan (or the next succeeding Business Day
if such day is not a Business Day), at the Company’s election prior to such day:
(A) be prepaid by the applicable Borrower on such day or (B) be converted by the
Administrative Agent to, and (subject to the remainder of this subclause (B))
shall constitute, an ABR Loan denominated in Dollars (in an amount equal to the
Dollar Amount of such Agreed Currency) on such day (it being understood and
agreed that if the Company does not so prepay such Loan on such day by 12:00
noon, Local Time, the Administrative Agent is authorized to effect such
conversion of such Eurocurrency

 

53



--------------------------------------------------------------------------------

Loan into an ABR Loan denominated in Dollars), and, in the case of such
subclause (B), upon the applicable Borrower’s receipt of notice from the
Administrative Agent that the circumstances giving rise to the aforementioned
notice no longer exist, such ABR Loan denominated in Dollars shall then be
converted by the Administrative Agent to, and shall constitute, a Eurocurrency
Loan denominated in such original Agreed Currency (in an amount equal to the
Foreign Currency Amount of such Agreed Currency) on the day of such notice being
given to the applicable Borrower by the Administrative Agent.

(c) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Company may amend this
Agreement to replace the Relevant Rate with a Benchmark Replacement (and in the
case of a replacement LIBO Rate for Dollars, such amendment will include the
modification or replacement of clause (c) set forth in the definition of
“Alternate Base Rate”). Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Company, so long as the Administrative Agent has not received,
by such time, written notice of objection to such proposed amendment from
Lenders comprising the Required Lenders; provided that, with respect to any such
proposed amendment containing any SOFR-Based Rate in respect of any Loan
denominated in Dollars, the Lenders shall be entitled to object only to the
Benchmark Replacement Adjustment contained therein. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders accept such amendment. No
replacement of any Relevant Rate with a Benchmark Replacement will occur prior
to the applicable Benchmark Transition Start Date.

(d) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(e) The Administrative Agent will promptly notify the Company and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole reasonable good faith discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.14.

(f) Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars (other than a Designated Loan),
such Borrowing shall be made as an ABR Borrowing and (iii) if any Borrowing
Request requests a Eurocurrency Borrowing in a Foreign Currency or a Designated
Loan, then such request shall be ineffective. Furthermore, if any Eurocurrency
Loan in any Agreed Currency is outstanding on the date of the Company’s receipt
of notice of the commencement of a Benchmark Unavailability Period with respect
to a Relevant Rate applicable to such Eurocurrency Loan, then (i) if such
Eurocurrency Loan is denominated in Dollars, then on the last day of the
Interest Period applicable to such Loan (or the next succeeding Business Day if
such day is not a

 

54



--------------------------------------------------------------------------------

Business Day), such Loan shall be converted by the Administrative Agent to, and
shall constitute, an ABR Loan denominated in Dollars on such day or (ii) if such
Eurocurrency Loan is denominated in any Agreed Currency (other than Dollars),
then such Loan shall, on the last day of the Interest Period applicable to such
Loan (or the next succeeding Business Day if such day is not a Business Day), at
the Company’s election prior to such day: (A) be prepaid by the applicable
Borrower on such day or (B) be converted by the Administrative Agent to, and
(subject to the remainder of this subclause (B)) shall constitute, an ABR Loan
denominated in Dollars (in an amount equal to the Dollar Amount of such Agreed
Currency) on such day (it being understood and agreed that if the Company does
not so prepay such Loan on such day by 12:00 noon, Local Time, the
Administrative Agent is authorized to effect such conversion of such
Eurocurrency Loan into an ABR Loan denominated in Dollars), and, in the case of
such subclause (B), upon any subsequent implementation of a Benchmark
Replacement in respect of such Agreed Currency pursuant to this Section 2.14,
such ABR Loan denominated in Dollars shall then be converted by the
Administrative Agent to, and shall constitute, a Eurocurrency Loan denominated
in such original Agreed Currency (in an amount equal to the Foreign Currency
Amount of such Agreed Currency) on the day of such implementation, giving effect
to such Benchmark Replacement in respect of such Agreed Currency.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or the Adjusted EURIBO Rate, as applicable) or any
Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank Lender or such other
Recipient of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender, such Issuing
Bank or such other Recipient hereunder, whether of principal, interest or
otherwise, then the applicable Borrower will pay to such Lender, such Issuing
Bank or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, such Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the applicable Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

 

55



--------------------------------------------------------------------------------

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19 or 9.02(e), then, in any such
event, the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate or the
Adjusted EURIBO Rate, as applicable, that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld

 

56



--------------------------------------------------------------------------------

to the relevant Governmental Authority in accordance with applicable law and, if
such Tax is an Indemnified Tax, then, subject to Section 2.17(h) and without
duplication, the sum payable by the applicable Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 2.17) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrowers. The relevant Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment of
any Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Borrower to a Governmental Authority pursuant to this Section 2.17, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrowers. The Borrowers shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
This paragraph (d) shall not apply to the extent such Taxes would have been
compensated for by an increased payment under Section 2.17(h)(i) but were not so
compensated solely because one of the exclusions set forth in
Section 2.17(h)(iii) applied.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by a Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without

 

57



--------------------------------------------------------------------------------

withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) or Section 2.17(h)(vi)
and (vii) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

 

58



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment

 

59



--------------------------------------------------------------------------------

of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) United Kingdom Withholding Tax Matters.

(i) If a UK Tax Deduction is required by law to be made by any Borrower, the
amount of the payment due from that Borrower shall be increased to an amount
which (after making any UK Tax Deduction) leaves an amount equal to the payment
which would have been due if no UK Tax Deduction had been required.

(ii) The Company shall promptly upon becoming aware that a Borrower must make a
UK Tax Deduction (or that there is any change in the rate or the basis of a UK
Tax Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
or Issuing Bank shall notify the Administrative Agent on becoming so aware in
respect of a payment payable to that Lender or Issuing Bank. If the
Administrative Agent receives such notification from a Lender or Issuing Bank it
shall notify the Company. For the avoidance of doubt, any failure by a Lender or
Issuing Bank to comply with this Section 2.17(h)(ii) shall not limit or
otherwise affect any of such Lender’s or Issuing Bank’s, rights under any Loan
Document or any obligation of a Borrower under any Loan Document.

(iii) In the case of a Lender advancing a Loan to a UK Borrower, a payment by a
UK Borrower shall not be increased pursuant to Section 2.17(a) or
Section 2.17(h)(i) by reason of UK Tax Deduction if on the date on which the
payment falls due (i) the payment could have been made to the relevant Lender
without a UK Tax Deduction if the Lender had been a UK Qualifying Lender, but on
that date that Lender is not or has ceased to be a UK Qualifying Lender other
than as a result of any change after the date it became a Lender under this
Agreement in (or in the interpretation, administration, or application of) any
law or UK Treaty, or any published practice or published concession of any
relevant taxing authority or (ii) the relevant Lender is a UK Treaty Lender and
the UK Borrower making the payment is able to demonstrate that the payment could
have been made to the Lender without the UK Tax Deduction had that Lender
complied with its obligations under Section 2.17(h)(vi)(A) or
Section 2.17(h)(vii), as applicable, or (iii) the relevant Lender is a UK
Qualifying Lender solely by virtue of clause (a)(ii) of the definition of UK
Qualifying Lender and (A) an officer of H.M. Revenue & Customs has given (and
not revoked) a direction (a “Direction”) under section 931 of the UK ITA 2007
which relates to the payment and that Lender has received from any Borrower
making the payment a certified copy of that Direction and (B) the payment could
have been made to the Lender without any UK Tax Deduction if that Direction had
not been made, or (iv) the relevant Lender is a UK Qualifying Lender solely by
virtue of clause (a)(ii) of the definition of UK Qualifying Lender and (A) the
relevant Lender has not given a UK Tax Confirmation to the relevant UK Borrower
or the Company and (B) the payment could have been made to the relevant Lender
without any UK Tax Deduction if the Lender had given a UK Tax Confirmation to
the relevant UK Borrower or the Company, on the basis that the UK Tax
Confirmation would have enabled the UK Borrower to have formed a reasonable
belief that the payment was an “excepted payment” for the purpose of section 930
of the UK ITA 2007.

(iv) Within thirty days of making either a UK Tax Deduction or any payment
required in connection with that UK Tax Deduction any Borrower making that UK
Tax Deduction shall deliver to the Administrative Agent for the Recipient
entitled to the payment a statement under section 975 of the UK ITA 2007 or
other evidence reasonably satisfactory to such Recipient that the UK Tax
Deduction has been made or (as applicable) any appropriate payment paid to HM
Revenue & Customs.

 

60



--------------------------------------------------------------------------------

(v) If a Borrower is required to make a UK Tax Deduction, that Borrower shall
make that UK Tax Deduction and any payment required in connection with that UK
Tax Deduction within the time allowed and the minimum amount required by law.

(vi) In the case of a Lender advancing a Loan to a UK Borrower:

(A) Subject to (B) below, each UK Treaty Lender and each UK Borrower which makes
a payment to which that UK Treaty Lender is entitled shall cooperate in
completing any procedural formalities necessary for such UK Borrower to obtain
authorization to make such payment without a UK Tax Deduction.

(B)

(1) A UK Treaty Lender which becomes a Party on the day on which this Agreement
(or any amendment hereto) is entered into that (x) holds a passport under the HM
Revenue & Customs DT Treaty Passport scheme and (y) wishes such scheme to apply
to this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence to each UK Borrower and the Administrative Agent
on its signature page to this Agreement (or any amendment hereto) or otherwise
in writing to the Company; and

(2) a Lender which is a UK Treaty Lender and which becomes a Lender hereunder
after the day on which this Agreement (or any amendment hereto) is entered into
that (x) holds a passport under the HM Revenue & Customs DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall provide its
scheme reference number and its jurisdiction of tax residence in the Assignment
or Assumption, Increasing Lender Supplement or Augmenting Lender Supplement, as
the case may be, or otherwise in writing to the Company,

and having done so, that Lender shall not be under any obligation pursuant to
paragraph (A) above.

(C) Upon satisfying either paragraph (A), (B)(1) or (B)(2) above, such Lender
shall have satisfied its obligations under Section 2.17(f)(i) (in respect of a
UK Tax Deduction).

(vii) If a UK Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 2.17(h)(vi)(B) above,
the UK Borrower(s) making payments to that UK Treaty Lender shall make a UK
Borrower DTTP filing with respect to such Lender, and shall promptly provide
such Lender with a copy of such filing; provided that, if a UK Borrower making a
payment to that UK Treaty Lender has made a UK Borrower DTTP Filing in respect
of that UK Treaty Lender but:

(A) such UK Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 

61



--------------------------------------------------------------------------------

(B) HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for Tax within 60 days of the date
of such UK Borrower DTTP Filing;

and in each case, such UK Borrower has notified that UK Treaty Lender in writing
of either (A) or (B) above, then such UK Treaty Lender and such UK Borrower
shall co-operate in completing any additional procedural formalities necessary
for such UK Borrower to obtain authorization to make that payment without a UK
Tax Deduction.

(viii) If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with Section 2.17(h)(vi)(B) above,
no UK Borrower shall make a UK Borrower DTTP Filing or file any other form
relating to the HM Revenue & Custom DT Treaty Passport scheme in respect of that
Lender’s Commitment(s) or its participation in any Loan unless the Lender
otherwise agrees.

(ix) Each Lender which becomes a party to this Agreement (a “Party”) after the
date of this Agreement (a “New Lender”) shall indicate in the relevant
Assignment and Assumption, Increasing Lender Supplement or Augmenting Lender
Supplement (as applicable) which it executes on becoming a Party, and for the
benefit of the Administrative Agent and without liability to any Borrower, which
of the following categories it falls in: (i) not a UK Qualifying Lender; (ii) a
UK Qualifying Lender (other than a UK Treaty Lender); or (iii) a UK Treaty
Lender, and if the New Lender fails to indicate its status in accordance with
this Section 2.17(h)(ix) then such New Lender shall be treated for the purposes
of this Agreement (including by each Borrower) as if it is not a UK Qualifying
Lender until such time as it notifies the Administrative Agent which category
applies (and the Administrative Agent, upon receipt of such notification, shall
inform the relevant UK Borrower). For the avoidance of doubt, an Assignment and
Assumption, Increasing Lender Supplement or Augmenting Lender Supplement shall
not be invalidated by any failure of a Lender to comply with this
Section 2.17(h)(ix).

(i) VAT.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to this Agreement (a “Party”) to any Recipient which (in whole or in part)
constitute the consideration for any supply or supplies for VAT purposes shall
be deemed to be exclusive of any VAT which is chargeable on such supply or
supplies, and accordingly, subject to Section 2.17(i)(ii) below, if VAT is or
becomes chargeable on any supply made by any Recipient to any Party under a Loan
Document and such Recipient is required to account to the relevant tax authority
for the VAT, that Party shall pay to such Recipient, as applicable, (in addition
to and at the same time as paying any other consideration for such supply) an
amount equal to the amount of such VAT (and such Recipient, as applicable, shall
promptly provide an appropriate VAT invoice to such Party).

(ii) If VAT is or becomes chargeable on any supply made by any Recipient (the
“Supplier”) to any other Recipient (the “VAT Recipient”) under a Loan Document,
and any Party other than the VAT Recipient (the “Subject Party”) is required by
the terms of any Loan Document to pay an amount equal to the consideration for
such supply to the Supplier (rather than being required to reimburse the VAT
Recipient in respect of that consideration):

(A) where the Supplier is the person required to account to the relevant tax
authority for the VAT, the Subject Party shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT. The VAT Recipient will, where this Section 2.17(i)(ii)(A)
applies, promptly pay to the Subject Party an amount equal to any credit or
repayment obtained by the VAT Recipient from the relevant tax authority which
the VAT Recipient reasonably determines relates to the VAT chargeable on the
supply; and

 

62



--------------------------------------------------------------------------------

(B) where the VAT Recipient is the person required to account to the relevant
tax authority for the VAT, the Subject Party shall promptly, following demand
from the VAT Recipient, pay to the VAT Recipient an amount equal to the VAT
chargeable on that supply but only to the extent that the VAT Recipient
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.

(iii) Where a Loan Document requires any Party to reimburse or indemnify a
Recipient for any cost or expense, that Party shall reimburse or indemnify (as
the case may be) such Recipient for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that the
Recipient reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.

(iv) Any reference in this Section 2.17(i) to any Party shall, at any time when
such Party is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated at that time as making the supply, or
(as appropriate) receiving the supply, under the grouping rules (provided for in
Article 11 of Council Directive 2006/112/EC (or as implemented by the relevant
member state of the European Union) or any other similar provision in any
jurisdiction which is not a member state of the European Union) so that a
reference to a Party shall be construed as a reference to that Party or the
relevant group or unity (or fiscal unity) of which that Party is a member for
VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).

(v) In relation to any supply made by a Recipient to any Party under a Loan
Document, if reasonably requested by such Recipient, that Party must promptly
provide details of its VAT registration and such other information as is
reasonably requested in connection with such Recipient’s VAT reporting
requirements in relation to such supply.

(j) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
each Issuing Bank and the term “applicable law” includes FATCA.

(k) Swiss Qualifying Lender Confirmation. Each Lender confirms that it is a
Swiss Qualifying Lender or, if not, a single (1) person only for the purpose of
the Swiss Non-Bank Rules and any other Person that shall become a Lender or a
Participant pursuant to Section 9.04 shall be deemed to have confirmed that it
is a Swiss Qualifying Lender or, if not, a single (1) person only for the
purpose of Swiss Non-Bank Rules. The Swiss Borrower may request a Lender to
confirm (i) whether or not it is (and each of its Participants are) a Swiss
Qualifying Lender or (ii) whether it (or any of its Participants) does count as
a single (1) person for purposes of the Swiss Non-Bank Rules, if it reasonably
believes that that Lender’s status has changed during the term of this
Agreement.

(l) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

63



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Each Borrower shall make each payment or prepayment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars (other
than in respect of Designated Loans), 12:00 noon, New York City time and (ii) in
the case of payments denominated in a Foreign Currency or in respect of
Designated Loans, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency or Designated Loan, as
applicable, in each case on the date when due or the date fixed for any
prepayment hereunder, in immediately available funds, without setoff, recoupment
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made (i) in the same currency in which the applicable
Credit Event was made (or where such currency has been converted to euro, in
euro) and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, 7th Floor, Chicago, Illinois 60603 or, in the case of a Credit Event
denominated in a Foreign Currency or a Designated Loan, the Administrative
Agent’s Eurocurrency Payment Office for such currency or Designated Loan, as
applicable, except payments to be made directly to an Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the

 

64



--------------------------------------------------------------------------------

provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees that, to the extent permitted by applicable law, any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or each of the Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency).

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) In addition to the Company’s rights under Section 9.02(d), if (i) any Lender
requests compensation under Section 2.15, (ii) any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 (other than
amounts in respect of Other Taxes or VAT) or (iii) any Lender becomes a
Defaulting Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the

 

65



--------------------------------------------------------------------------------

restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Issuing Banks and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply. Each party hereto agrees that (i) an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (ii) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender; provided that any
such documents shall be without recourse to or warranty by the parties thereto.

SECTION 2.20. Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $10,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $425,000,000. The Company
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
provide new Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company, the Administrative
Agent and the Issuing Banks, (ii) no Augmenting Lender shall be the Company or
any Subsidiary or Affiliate of the Company and (iii) (x) in the case of an
Increasing Lender, the Company and such Increasing Lender execute an agreement
substantially in the form of Exhibit B hereto, and (y) in the case of an
Augmenting Lender, the Company and such Augmenting Lender execute an agreement
substantially in the form of Exhibit C hereto. No consent of any Lender (other
than the Lenders participating in the increase or any Incremental Term Loan)
shall be required for any increase in Commitments or Incremental Term Loan
pursuant to this Section 2.20. Increases and new Commitments and Incremental
Term Loans created pursuant to this Section 2.20 shall become effective on the
date agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders, and the Administrative Agent shall notify each
Lender thereof. Notwithstanding the foregoing, no increase in the Commitments
(or in the Commitment of any Lender) or tranche of Incremental Term Loans shall
become effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company and (B) the Company shall be in compliance (on a Pro Forma Basis)
with

 

66



--------------------------------------------------------------------------------

the covenants contained in Section 6.05 and (ii) the Administrative Agent shall
have received (x) documents consistent with those delivered on the Effective
Date as to the organizational power and authority of the Borrowers to borrow
hereunder after giving effect to such increase or Incremental Term Loan and
(y) reaffirmations from the Company. On the effective date of any increase in
the Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) the
Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the applicable
Borrower, or the Company on behalf of the applicable Borrower, in accordance
with the requirements of Section 2.03). The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be subject to indemnification by the Borrowers pursuant
to the provisions of Section 2.16 if the deemed payment occurs other than on the
last day of the related Interest Periods. The Incremental Term Loans (a) shall
rank pari passu in right of payment with the Revolving Loans, (b) shall not
mature earlier than the Maturity Date (but may have amortization prior to such
date) and (c) shall be treated substantially the same as (and in any event no
more favorably than) the Revolving Loans; provided that (i) the terms and
conditions applicable to any tranche of Incremental Term Loans maturing after
the Maturity Date may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
the Maturity Date and (ii) the Incremental Term Loans may be priced differently
than the Revolving Loans. Incremental Term Loans may be made hereunder pursuant
to an amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the Incremental Term Loans as described in this Section 2.20; provided
that any such Incremental Term Loan Amendment shall require that any waivers or
amendments of Section 4.02 (including the waiver of any Default that has the
effect of waiving the conditions in Section 4.02) shall also require the written
consent or approval of Lenders having Revolving Credit Exposure and unused
Commitments in respect of Revolving Loans representing more than 50% of the sum
of the total Revolving Credit Exposure and unused Commitments in respect of
Revolving Loans. Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder, or provide Incremental Term Loans, at any time.

SECTION 2.21. Administrative Borrower. Each Borrower hereby irrevocably appoints
the Company as its agent for all purposes relevant to the administration of this
Agreement and each of the other Loan Documents, including (i) the giving and
receipt of notices and (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein (other than any waiver,
amendment or other modification contemplated by Section 9.02). Any notice,
demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to the Borrowers.

SECTION 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with

 

67



--------------------------------------------------------------------------------

such other currency at the Administrative Agent’s main New York City office on
the Business Day preceding that on which final, nonappealable judgment is given.
The obligations of each Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, each Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

SECTION 2.23. Designation of Foreign Subsidiary Borrowers. On the Effective
Date, and subject to the satisfaction of the applicable conditions in Article IV
hereto, each Initial Foreign Subsidiary Borrower shall for all purposes of this
Agreement be a Foreign Subsidiary Borrower and a party to this Agreement until
the Company shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to this
Agreement. After the Effective Date, the Company may at any time and from time
to time designate any Eligible Foreign Subsidiary as a Foreign Subsidiary
Borrower by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company and the satisfaction of
the other conditions precedent set forth in Section 4.03, and upon such delivery
and satisfaction such Subsidiary shall for all purposes of this Agreement be a
Foreign Subsidiary Borrower and a party to this Agreement. Each Foreign
Subsidiary Borrower shall remain a Foreign Subsidiary Borrower until the Company
shall have executed and delivered to the Administrative Agent a Borrowing
Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to this
Agreement. Notwithstanding the preceding sentences, no Borrowing Subsidiary
Termination will become effective as to any Foreign Subsidiary Borrower at a
time when any principal of or interest on any Loan to such Borrower shall be
outstanding hereunder; provided that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Foreign Subsidiary Borrower to make
further Borrowings under this Agreement. As soon as practicable upon receipt of
a Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender. Notwithstanding anything set forth herein or in any
other Loan Document to the contrary, (i) other than as expressly set forth in
Article X solely with respect to the Company, the parties hereto agree that the
Obligations of the Borrowers are several in nature (and not the joint
obligations of the Borrowers), including any obligations of Borrowers hereunder
to make payments of principal and interest regarding the Loans, and (ii) the
parties agree that the Foreign Subsidiary Borrowers are not obligated to pay or
otherwise liable for, and do not guaranty, collaterally support or otherwise
have any responsibility (in any such case, either directly or indirectly,
whether as a primary obligor, guarantor, indemnitor or otherwise) with respect
to, any Obligations of the Company or any other Foreign Subsidiary Borrower.

SECTION 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

68



--------------------------------------------------------------------------------

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank or
Swingline Lender hereunder; third, to cash collateralize each Issuing Bank’s LC
Exposure with respect to such Defaulting Lender in accordance with this Section;
fourth, as the Company may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize each Issuing Bank’s future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or under
any other Loan Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Company as a result of any
judgment of a court of competent jurisdiction obtained by the Company against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that, if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrowers’ obligations
corresponding to such Defaulting Lender’s LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (d) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;

(c) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that any amendment,
waiver or other modification requiring the consent of all Lenders or all Lenders
directly affected thereby shall not, except as otherwise provided in
Section 9.02, require the consent of such Defaulting Lender in accordance with
the terms hereof;

 

69



--------------------------------------------------------------------------------

(d) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Credit
Exposure to exceed its Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the relevant Issuing Banks
only the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the relevant
Issuing Banks until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

(e) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.24(d), and Swingline Exposure related to any such newly made
Swingline Loan or LC Exposure related to any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.24(d)(i) (and such Defaulting Lender shall not participate
therein).

Subject to Section 9.17, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

If (i) a Bankruptcy Event or a Bail-In Action with respect to any Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or such Issuing Bank, as the case may be, shall have
entered into arrangements with the Company or such Lender, satisfactory to the
Swingline Lender or such Issuing Bank, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

 

70



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.25. Extension of Maturity Date.

(a) The Company may, by delivering an Extension Request to the Administrative
Agent (who shall promptly deliver a copy to each of the Lenders), request that
the Lenders extend the Maturity Date in effect at such time (the “Existing
Maturity Date”) for one additional year after such Existing Maturity Date. Each
Lender, acting in its sole discretion, shall, by written notice to the
Administrative Agent given not later than the date that is the 15th day after
the date of the Extension Request, or if such date is not a Business Day, the
immediately following Business Day (the “Response Date”), advise the
Administrative Agent in writing whether or not such Lender agrees to the
requested extension. Each Lender that advises the Administrative Agent that it
will not extend the Existing Maturity Date is referred to herein as a
“Non-Extending Lender”; provided that any Lender that does not advise the
Administrative Agent of its consent to such requested extension by the Response
Date and any Lender that is a Defaulting Lender on the Response Date shall be
deemed to be a Non-Extending Lender. The Administrative Agent shall notify the
Company, in writing, of the Lenders’ elections promptly following the Response
Date. The election of any Lender to agree to such an extension shall not
obligate any other Lender to so agree. The Maturity Date may be extended no more
than two times pursuant to this Section 2.25.

(b) (i) If, by the Response Date, Lenders holding Commitments that aggregate 50%
or more of the total Commitments shall constitute Non-Extending Lenders, then
the Existing Maturity Date shall not be extended and the outstanding principal
balance of all Loans and other amounts payable hereunder shall be payable, and
the Commitments shall terminate, on the Existing Maturity Date in effect prior
to such extension.

(ii) If (and only if), by the Response Date, Lenders holding Commitments that
aggregate more than 50% of the total Commitments shall have agreed to extend the
Existing Maturity Date (each such consenting Lender, an “Extending Lender”),
then, effective as of the Existing Maturity Date, the Maturity Date for such
Extending Lenders shall be extended to the first anniversary of the Existing
Maturity Date (subject to satisfaction of the conditions set forth in
Section 2.25(d)). In the event of such extension, the Commitment of each
Non-Extending Lender shall terminate on the Existing Maturity Date in effect for
such Non-Extending Lender prior to such extension and the outstanding principal
balance of all Loans and other amounts payable hereunder to such Non-Extending
Lender shall become due and payable on such Existing Maturity Date and, subject
to Section 2.25(c) below, the total Commitments hereunder shall be reduced by
the Commitments of the Non-Extending Lenders so terminated on such Existing
Maturity Date.

(c) In the event of any extension of the Existing Maturity Date pursuant to
Section 2.25(b)(ii), the Company shall have the right on or before the Existing
Maturity Date, at its own expense, to require any Non-Extending Lender to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all its interests, rights (other than
its rights to payments

 

71



--------------------------------------------------------------------------------

pursuant to Section 2.15, Section 2.16, Section 2.17 or Section 9.03 arising
prior to the effectiveness of such assignment) and obligations under this
Agreement to one or more banks or other financial institutions identified to the
Non-Extending Lender by the Company, which may include any existing Lender
(each, a “Replacement Lender”); provided that (i) such Replacement Lender, if
not already a Lender hereunder, shall be subject to the approval of the
Administrative Agent, each Issuing Bank and the Swingline Lender (such approvals
to not be unreasonably withheld) to the extent the consent of the Administrative
Agent, the Issuing Banks or the Swingline Lender would be required to effect an
assignment under Section 9.04(b), (ii) such assignment shall become effective as
of a date specified by the Company (which shall not be later than the Existing
Maturity Date in effect for such Non-Extending Lender prior to the effective
date of the requested extension) and (iii) the Replacement Lender shall pay to
such Non-Extending Lender in immediately available funds on the effective date
of such assignment the principal of and interest accrued to the date of payment
on the outstanding principal amount Loans made by it hereunder and all other
amounts accrued and unpaid for its account or otherwise owed to it hereunder on
such date.

(d) As a condition precedent to each such extension of the Existing Maturity
Date pursuant to Section 2.25(b)(ii), the Company shall (i) deliver to the
Administrative Agent a certificate of the Company dated as of the Existing
Maturity Date signed by the Company certifying that, as of such date, both
before and immediately after giving effect to such extension, (A) the
representations and warranties of the Company set forth in this Agreement shall
be true and correct and (B) no Default shall have occurred and be continuing and
(ii) first make such prepayments of the outstanding Loans and second provide
such cash collateral (or make such other arrangements satisfactory to the
applicable Issuing Bank) with respect to the outstanding Letters of Credit as
shall be required such that, after giving effect to the termination of the
Commitments of the Non-Extending Lenders pursuant to Section 2.25(b) and any
assignment pursuant to Section 2.25(c), the aggregate Revolving Credit Exposure
less the face amount of any Letter of Credit supported by any such cash
collateral (or other satisfactory arrangements) so provided does not exceed the
aggregate amount of Commitments being extended.

(e) For the avoidance of doubt, (i) no consent of any Lender (other than the
existing Lenders participating in the extension of the Existing Maturity Date)
shall be required for any extension of the Maturity Date pursuant to this
Section 2.25 and (ii) the operation of this Section 2.25 in accordance with its
terms is not an amendment subject to Section 9.02.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite organizational power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required. Schedule 3.01 hereto
identifies each Subsidiary as of the Effective Date, noting whether such
Subsidiary is a Material Subsidiary, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Company and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares

 

72



--------------------------------------------------------------------------------

and other equity interests indicated on Schedule 3.01 as owned by the Company or
another Subsidiary are owned, beneficially and of record, by the Company or any
Subsidiary free and clear of all Liens (it being understood and agreed that the
representation and warranty contained in this sentence shall cease to apply to
any such shares or other equity interests to the extent such shares or other
equity interests have been sold, transferred or otherwise disposed of by the
Company or such Subsidiary to a non-affiliated third party in accordance with
the terms of this Agreement following the Effective Date). Other than pursuant
to stock option equity or equity-based incentive plans or other benefit plans or
retainer arrangements for directors, management or employees of the Company and
its Subsidiaries or as otherwise permitted by this Agreement, there are no
outstanding commitments or other obligations of the Company or any Subsidiary to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of the Company or
any Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Borrower’s organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders. The Loan
Documents to which each Borrower is a party have been duly executed and
delivered by such Borrower and constitute a legal, valid and binding obligation
of such Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2019 reported on by PricewaterhouseCoopers LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the consolidated financial position and results of operations
and cash flows of the Company and its consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP.

(b) Since December 31, 2019, there has been no material adverse change in the
business, assets, operations or financial condition of the Company and its
Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, other than Liens permitted by Section 6.02.

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

73



--------------------------------------------------------------------------------

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of a Responsible
Officer the Company, threatened in writing against the Company or any of its
Subsidiaries (i) as to which there is a reasonable likelihood of an adverse
determination and which, if adversely determined, could, individually or in the
aggregate, result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability on the part of the Company or any of its Subsidiaries.

(c) There are no strikes, lockouts or slowdowns against the Company or any of
its Subsidiaries pending or, to the knowledge of any Responsible Officer,
threatened in writing. The hours worked by and payments made to employees of the
Company and its Subsidiaries have not been in violation in any material respect
of the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law relating to such matters. All material payments due from the Company
or any of its Subsidiaries, or for which any claim may be made against the
Company or any of its Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as liabilities
on the books of the Company or such Subsidiary. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Company or any of its Subsidiaries is bound.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority (including, without limitation, Anti-Corruption Laws)
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. In the case of a Luxembourg Borrower, (i) it complies
with all legal requirements of the Luxembourg law of 31 May 1999, as amended,
regarding the domiciliation of companies and all related regulations, and
(ii) the head office (administration centrale) and the place of effective
management (siège de direction effective) are located at the place of their
registered office (siège statutaire) in Luxembourg and, for the purposes of
Article 3(1) of the Regulation (EU) 2015/848 of the European Parliament and of
the Council of 20 May 2015 on insolvency proceedings, the centre of main
interests (centre des intérêts principaux) is located at the place of its
registered office (siège statutaire) in Luxembourg. For the purposes of
Regulation (EU) 2015/848 of 20 May 2015 on insolvency proceedings (recast) (the
“Regulation”), the centre of main interest (as that term is used in Article 3(1)
of the Regulation) of each UK Borrower is situated in England and Wales and it
has no “establishment” (as that term is used in Article 2(10) of the Regulation)
in any other jurisdiction. Each Swiss Borrower is in compliance with the Swiss
Non-Bank Rules. For the purposes of this Section 3.07, each Swiss Borrower shall
assume that the aggregate number of Lenders under this Agreement which are Swiss
Non-Qualifying Lenders is ten (10).

SECTION 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

74



--------------------------------------------------------------------------------

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information (other than
information of a general economic or industry nature) furnished by or on behalf
of the Company or any Subsidiary to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished), taken a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time. As of the Effective Date, to the best knowledge of
the Company, the information included in the Beneficial Ownership Certifications
provided on or prior to the Effective Date to any Lender in connection with this
Agreement is true and correct in all respects.

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. Sanctions Laws and Regulations.

(a) The Company and its Subsidiaries and to the knowledge of a Responsible
Officer their respective directors, officers, employees, and agents have
conducted their business in compliance with Anti-Corruption Laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

(b) None of the Company or its Subsidiaries or to the knowledge of a Responsible
Officer their respective directors, officers, employees, agents or
representatives acting or benefiting in any capacity in connection with this
Agreement (i) is a Designated Person; (ii) is a Person that is owned or
controlled by one or more Designated Persons; (iii) is located, organized or
resident in a Sanctioned Country; or (iv) in each case, except as could not
reasonably be expected to result in a Material Adverse Effect or could not
reasonably be expected to result in any Sanctions Violation by, or liability to,
a Lender, an Issuing Bank or the Administrative Agent, has directly or
indirectly engaged in, or is now directly or indirectly engaged in, any dealings
or transactions (1) with any Designated Person, (2) in any Sanctioned Country,
or (3) otherwise in violation of Sanctions.

 

75



--------------------------------------------------------------------------------

SECTION 3.16. Affected Financial Institutions. No Borrower is an Affected
Financial Institution.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) M. Rudolph West, general counsel of the Company, (ii) Hunton
Andrews Kurth LLP, special counsel for the Borrowers, (iii) Hunton Andrews Kurth
(UK) LLP, counsel for the UK Borrower and (iv) BianchiSchwald, counsel for the
Swiss Borrower, in each case covering such other matters relating to the
Company, the Foreign Subsidiary Borrowers, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Company
hereby requests such counsels to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Borrowers, the
authorization of the Transactions and any other legal matters relating to such
Borrowers, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit D.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent shall have received evidence satisfactory to it
that the credit facility evidenced by the Existing Credit Agreement shall have
been terminated and cancelled and all indebtedness thereunder shall have been
fully repaid (except to the extent being so repaid with the initial Revolving
Loans).

(f) (i) The Administrative Agent shall have received, at least five (5) days
prior to the Effective Date, all documentation and other information regarding
the Borrowers requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Company at least ten (10) days prior to the
Effective Date and (ii) to the extent any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five (5) days
prior to the Effective Date, any Lender that has requested, in a written notice
to the Company at least ten (10) days prior to the Effective Date, a Beneficial
Ownership Certification in relation to such Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (f) shall be deemed to be satisfied).

 

76



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received (or provisions reasonably
satisfactory to the Administrative Agent shall have been made for the concurrent
payment of) all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than in the case of a refinancing of a
Borrowing with a new Borrowing that does not increase the aggregate principal
amount of the Loans of any Lender outstanding), and of the Issuing Banks to
issue, amend or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (or in all respects
if the applicable representation or warranty is qualified by Material Adverse
Effect or other materiality qualification) on and as of the date of such
Borrowing or the date of issuance, amendment or extension of such Letter of
Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment or extension of such Letter of Credit, as applicable, no
Default or Event of Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrowers on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

SECTION 4.03. Designation of a Foreign Subsidiary Borrower. The designation of a
Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Foreign Subsidiary Borrower shall
have furnished or caused to be furnished to the Administrative Agent:

(a) Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement and the other Loan
Documents to which such Subsidiary is becoming a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Company or such Subsidiary;

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders;

 

77



--------------------------------------------------------------------------------

(d) Any documentation and other information related to such Subsidiary
reasonably requested by the Administrative Agent or any Lender under applicable
“know your customer” or similar rules and regulations, including the Patriot Act
and the Beneficial Ownership Regulation;

(e) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent; and

(f) In the event a Foreign Subsidiary Borrower is organized under the laws of
Switzerland, (i) a copy of the constitutional documents of such Foreign
Subsidiary Borrower, being a certified excerpt of the competent commercial
register, a certified copy of the articles of association (containing a
financial assistance clause allowing for up- and cross-stream security) and (if
applicable and relevant), a copy of the duly signed and approved organizational
regulations; (ii) a copy of a resolution of the board of directors of such
Foreign Subsidiary Borrower authorizing the execution, delivery and performance
of each Loan Document to which it is a party; (iii) a copy of a resolution of
its shareholders’ meeting, approving the terms of, and the transactions
contemplated by, the Loan Documents to which such Foreign Subsidiary Borrower is
a party and (iv) a certificate of the board of directors of such Foreign
Subsidiary Borrower certifying (a) that there have been no changes in the
constitutional documents of such Foreign Subsidiary Borrower as set out in
Section 4.03(e)(i) above, as attached thereto and as certified as of a recent
date by the commercial register, if applicable, since the date of the
certification thereof by such commercial register, (b) resolutions of the Board
of Directors or other governing body of such Foreign Subsidiary Borrower
authorizing the execution, delivery and performance of each Loan Document to
which it is a party, and (c) the names and true signatures of the authorized
signatories of such Foreign Subsidiary Borrower authorized to sign the Loan
Documents to which it is a party, and authorized to request Borrowings and/or LC
Disbursements under this Agreement.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full (other than unasserted contingent indemnification obligations not yet due
and payable) and all Letters of Credit shall have expired or terminated, in each
case, without any pending draw, and all LC Disbursements shall have been
reimbursed, the Company covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent for distribution to each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Company
(or, if earlier, by the date that the Annual Report on Form 10-K of the Company
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit, other than an
exception resulting solely from the classification of the Loans as short-term
indebtedness during the twelve-month period prior to the Maturity Date) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 

78



--------------------------------------------------------------------------------

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Company for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.05 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be; and

(e) promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request and
(y) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the compliance certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent (for distribution to each Lender) prompt written notice of
the following:

(a) the occurrence of any Default known to a Responsible Officer of the Company;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Company or any Subsidiary
thereof that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

 

79



--------------------------------------------------------------------------------

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section (i) shall be in writing, (ii) shall
contain a heading or a reference line that reads “Notice under Section 5.02 of
NewMarket Credit Agreement dated as of March 5, 2020” and (iii) shall be
accompanied by a statement of a Responsible Officer or other executive officer
of the Company setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted except where the failure to so
maintain such authority, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any asset sale, merger, consolidation, liquidation or
dissolution permitted under Section 6.03; provided further that neither the
Company nor any Subsidiary shall be required to preserve any such rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names if a Responsible Officer of the Company or such Subsidiary should
reasonably determine that the preservation thereof is no longer desirable in the
conduct of the Company’s or such Subsidiary’s business and such failure to so
preserve is not materially adverse to the Lenders.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear and casualty excepted, in accordance with industry standards and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
accordance with GAAP. The Company will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent (or if any
Event of Default has occurred and is continuing, any Lender), upon reasonable
prior notice, to visit and inspect its properties during normal business hours,
to examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants
(provided that the Company may, if it so chooses, be present or participate in
any such discussions), all at such reasonable times and as often as reasonably
requested; provided that, so long as no Event of Default has occurred and is
continuing, (i) the Administrative Agent and its designated representatives
shall not be reimbursed for more than one such visit and inspection per year and
(ii) the Administrative Agent shall give the Company not less than three
(3) Business Days’ prior notice of its intent to conduct any such visit and
inspection. The Company acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining

 

80



--------------------------------------------------------------------------------

to the Company and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders. To the extent that the Administrative
Agent or any Lender obtains possession of any proprietary information in the
course of such visit or inspection, the Administrative Agent and each Lender
shall handle such information in accordance with Section 9.12 of this Agreement.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Company will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, except, in the case of clauses (i) and (ii) of this
Section 5.07, where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. The
Company will, and will cause each of its Subsidiaries to ensure that no UK
Borrower shall do anything to change the location of its centre of main interest
(as that term is used in Article 3(1) of the Regulation) from England and Wales.
Each Swiss Borrower shall at all times comply with the Swiss Non-Bank Rules. For
the purposes of this Section 5.07, each Swiss Borrower shall assume that the
aggregate number of Lenders under this Agreement which are not Swiss Qualifying
Lenders is ten (10).

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes, of the
Company and its Subsidiaries in the ordinary course of business, including,
without limitation (i) to refinance the Existing Credit Agreement and (ii) to
finance acquisitions and capital expenditures. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full
(other than unasserted contingent indemnification obligations not yet due and
payable) and all Letters of Credit have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Company covenants and agrees with the Lenders that:

SECTION 6.01. Subsidiary Indebtedness. The Company will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Subsidiary existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
with Indebtedness of a similar type that does not increase the outstanding
principal amount thereof (other than for accrued interest, premiums, costs and
expenses);

(c) Indebtedness of any Subsidiary owing to the Company or any other Subsidiary;

(d) Guarantees by any Subsidiary of Indebtedness of another Subsidiary permitted
under clause (a), (b), (e) or (f) of this Section 6.01;

 

81



--------------------------------------------------------------------------------

(e) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Finance
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(other than for accrued interest, premiums, costs and expenses); provided that
(i) such Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e), when
aggregated with the principal amount of similar Indebtedness of the Company,
shall not exceed $200,000,000 at any time outstanding;

(f) Indebtedness of any Subsidiary as an account party in respect of trade
letters of credit; and

(g) Indebtedness of any Subsidiary; provided that the aggregate outstanding
principal amount of Indebtedness permitted by this clause (g) at any time (when
aggregated with the aggregate outstanding principal amount of Indebtedness of
the Company and/or any Subsidiary secured by a Lien under Section 6.02(g) at
such time) shall not exceed the greater of (i) $325,000,000 and (ii) twenty
percent (20%) of the Company’s Consolidated Net Tangible Assets.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property, asset,
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on Excluded Real Property;

(c) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof (other than for accrued
interest, premiums, costs and expenses);

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01 or similar Indebtedness of
the Company, in an aggregate principal amount not to exceed $200,000,000,
(ii) such security interests and the Indebtedness secured thereby are incurred
prior to or within ninety (90) days after such acquisition or the completion of
such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Company or any Subsidiary;

 

82



--------------------------------------------------------------------------------

(f) any Lien constituting a precautionary backup security interest in respect of
(i) accounts receivable sold, conveyed or otherwise transferred or over which a
security interest has been granted in connection with an accounts receivable
securitization, supply chain financing, receivables purchase agreement or
similar arrangement, (ii) all rights and properties associated with such
accounts receivable, including all proceeds thereof, (iii) all rights arising
under any underlying contact or purchase order which gave rise to such accounts
receivable, (iv) all rights to replevin of the goods sold in the creation of
such accounts receivable, (v) any collateral securing such accounts receivable,
(vi) any deposit accounts established and maintained solely in connection with
such accounts receivable used for receipt and collection of such accounts
receivable, or (vii) all supporting obligations and other rights, assets or
properties customarily transferred (or in which security interests are
customarily granted); and

(g) Liens on assets of the Company and its Subsidiaries not otherwise permitted
above; provided that the aggregate outstanding principal amount of Indebtedness
and other obligations of the Company and its Subsidiaries subject to such Liens
permitted by this clause (g) at any time (when aggregated with the aggregate
outstanding principal amount of Indebtedness of any Subsidiary under
Section 6.01(g) at such time) shall not exceed the greater of (i) $325,000,000
and (ii) twenty percent (20%) of the Company’s Consolidated Net Tangible Assets;
provided further that no Lien permitted under this clause (g) shall be granted
to secure Indebtedness under the Senior Note Purchase Agreement or any
refinancing or replacement of any of the Indebtedness evidenced by the Senior
Note Purchase Agreement unless and until the Obligations are secured equally and
ratably with such Indebtedness pursuant to documentation reasonably satisfactory
to the Administrative Agent in form and substance, including, without
limitation, an intercreditor agreement and opinions of counsel to the Company
and its Subsidiaries.

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Company will not, and
will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of the assets of the Company and its
Subsidiaries (taken as a whole), or all or substantially all of the Equity
Interests of its Subsidiaries (taken as a whole) (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing:

(i) any Person (including any Subsidiary) may merge into or consolidate with the
Company or any Subsidiary in a transaction in which the Company or such
Subsidiary is the surviving corporation (provided that any such merger involving
the Company must result in the Company as the surviving entity);

(ii) (a) any Subsidiary may merge into a Borrower in which the surviving entity
is such Borrower (provided that any such merger involving the Company must
result in the Company as the surviving entity) and (b) any Subsidiary may merge
into any other Subsidiary;

(iii) (a) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to the Company or any other Subsidiary; and

(iv) any Subsidiary that is not a Material Subsidiary may liquidate or dissolve
if a Responsible Officer of the Company determines in good faith that such
liquidation or dissolution is in the best interests of the Company and is not
materially disadvantageous to the Lenders.

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than (i) businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses ancillary, similar, complementary or synergistic
thereto or reasonable extensions, developments or expansions of such businesses
and (ii) real estate holding and/or development activities.

 

83



--------------------------------------------------------------------------------

(c) The Company will not, nor will it permit any of its Subsidiaries to, change
its fiscal year from the basis in effect on the Effective Date.

SECTION 6.04. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties and
(b) transactions between or among the Company and its wholly owned Subsidiaries
not involving any other Affiliate. Notwithstanding the foregoing, transactions
with the Charitable Foundations shall in no event be considered to be
transactions with an Affiliate.

SECTION 6.05. Financial Covenant. The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after March 31, 2020, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Company and
its Subsidiaries on a consolidated basis, to be greater than 3.75 to 1.00;
provided that, to the extent that an Increased Leverage Period is in effect,
then the Leverage Ratio shall not be greater than 4.25 to 1.00; provided further
that (x) the Company may not elect to implement an Increased Leverage Period for
at least two (2) fiscal quarters following the end of an Increased Leverage
Period and (y) the maximum Total Leverage Ratio permitted under this
Section 6.05 shall revert to 3.75 to 1.00 as of the end of such Increased
Leverage Period and thereafter until another Interest Leverage Period (if any)
is elected pursuant to the terms and conditions described in this this
Section 6.05.

SECTION 6.06. Sanctions Laws and Regulations. (a) The Company will not, and will
not permit its Subsidiaries to, directly or indirectly use the proceeds of the
Loans (i) for any purpose which would breach the U.K. Bribery Act 2010, the
United States Foreign Corrupt Practices Act of 1977 or other similar legislation
in other jurisdictions; (ii) in each case except to the extent permissible for a
Person required to comply with Sanctions, to fund, finance or facilitate any
activities, business or transaction of or with any Designated Person or a Person
that is owned or controlled by one or more Designated Persons, or in any
Sanctioned Country; (iii) in any other manner that will result in any Sanctions
Violations by any party to this Agreement or (iv) in each case, except as could
not reasonably be expected to result in a Material Adverse Effect or could not
reasonably be expected to result in any Sanctions Violations by, or liability
to, a Lender, an Issuing Bank or the Administrative Agent, for any purpose which
would breach Anti-Corruption Laws.

(b) The Company will not, and will not permit its Subsidiaries to, use funds or
assets obtained directly or indirectly from transactions with or otherwise
relating to (i) Designated Persons in any manner which would result in a
Sanctions Violation; or (ii) any Sanctioned Country in any manner that would
result in a Sanctions Violation, to pay or repay any amount owing to the Lenders
under this Agreement.

(c) The Company will, and shall ensure that each of its Subsidiaries will
(i) maintain policies and procedures designed to promote and achieve compliance
with Anti-Corruption Laws; and (ii) have appropriate controls and safeguards in
place designed to prevent any proceeds of any Loans from being used contrary to
the representations and undertakings set forth herein.

 

84



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence) or 5.08, in Article VI or in Article X;

(e) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of thirty (30) days after notice thereof from
the Administrative Agent to the Company (which notice will be given at the
request of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace and cure periods);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

85



--------------------------------------------------------------------------------

(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 (to the extent not covered by an unaffiliated third party
insurer that has not denied coverage) shall be rendered against the Company, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Company or any Subsidiary to enforce
any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur;

(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

(o) the subordination provisions of any Subordinated Indebtedness shall cease to
be in full force and effect (other than in accordance with their terms); or

(p) without prejudice to any other provisions of this Article VII, any of the
following occurs in respect of a Swiss Borrower: the occurrence of any event or
procedure in relation to a Swiss Borrower which is analogous to those listed in
the clauses (a), (b) (h) and (i) of this Article VII above including, inter alia
“Zahlungsunfähigkeit” (inability to pay its debts), “Zahlungseinstellung”
(suspending making payments), “Überschuldung” within the meaning of art. 725
para. 2 and art. 820 para. 1 of the Swiss Federal Code of Obligations (CO)
(over-indebtedness, i.e. liabilities not covered by the assets), duty of filing
of the balance sheet with the judge due to over-indebtedness or insolvency
pursuant to art. 725a and art. 820 para. 1 CO, “Konkurseröffnung und Konkurs”
(declaration of bankruptcy and bankruptcy), “Nachlassverfahren” (composition
with creditors) including in particular “Nachlassstundung” (moratorium) and
proceedings regarding “Nachlassvertrag” (composition agreements) and
“Notstundung” (emergency moratorium), proceedings regarding
“Fälligkeitsaufschub” (postponement of maturity), “Konkursaufschub /
Gesellschaftsrechtliches Moratorium” (postponement of the opening of bankruptcy;
moratorium proceedings) pursuant to art. 725a or art. 820 para. 2 CO,
notification of the judge of an over-indebtedness under these provisions and
“Auflösung / Liquidation” (dissolution/liquidation);

 

86



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) (or, with respect to a Swiss Borrower, clause
(p)) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may with the consent of the Required Lenders,
and shall at the request of the Required Lenders, by notice to the Company, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Obligations of the Borrowers accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers, and (iii) require cash
collateral for the LC Exposure in accordance with Section 2.06(j); and in case
of any event with respect to any Borrower described in clause (h) or (i) (or,
with respect to a Swiss Borrower, clause (p)) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding
and cash collateral for the LC Exposure, together with accrued interest thereon
and all fees and other Obligations accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, and the obligation of the
Company to cash collateralize the LC Exposure as provided above shall
automatically become effective, in each case, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Authorization and Action.

(a) Each Lender and each Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender and each Issuing Bank authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. Without limiting the foregoing, each Lender
and each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, and to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and each Issuing Bank with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may

 

87



--------------------------------------------------------------------------------

effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors; provided further that the Administrative
Agent may seek clarification or direction from the Required Lenders prior to the
exercise of any such instructed action and may refrain from acting until such
clarification or direction has been provided. Except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company, any Subsidiary or any Affiliate of any of the foregoing
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity. Nothing in this Agreement shall
require the Administrative Agent to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder
or in the exercise of any of its rights or powers if it shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, any Issuing Bank or any other holder of
Obligations other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby; and

(ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e) None of the Syndication Agent, any Co-Documentation Agent or any Arranger
shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.

 

88



--------------------------------------------------------------------------------

(f) In case of the pendency of any proceeding with respect to any Borrower under
any federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any reimbursement obligation in respect of
any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other holder of Obligations to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, the
Issuing Banks or the other holders of Obligations, to pay to the Administrative
Agent any amount due to it, in its capacity as the Administrative Agent, under
the Loan Documents (including under Section 9.03). Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender or any Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or any Issuing Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or any
Issuing Bank in any such proceeding.

(g) The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Company’s rights to consent pursuant to and subject to the
conditions set forth in this Article VIII, none of the Company or any
Subsidiary, or any of their respective Affiliates, shall have any rights as a
third party beneficiary under any such provisions. Each holder of the
Obligations, whether or not a party hereto, will be deemed, by its acceptance of
the benefits of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article VIII.

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.

(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Borrower to perform its obligations hereunder
or thereunder.

 

89



--------------------------------------------------------------------------------

(b) The Administrative Agent shall be deemed not to have knowledge of any
(i) notice of any of the events or circumstances set forth or described in
Section 5.02 unless and until written notice thereof stating that it is a
“notice under Section 5.02” in respect of this Agreement and identifying the
specific clause under said Section is given to the Administrative Agent by the
Company or (ii) notice of any Default or Event of Default unless and until
written notice thereof (stating that it is a “notice of Default” or a “notice of
an Event of Default”) is given to the Administrative Agent by the Company, a
Lender or an Issuing Bank. Further, the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the occurrence of any Default or Event of Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items (which on their face purport to be such
items) expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for, any claim, liability, loss, cost or
expense suffered by any Borrower, any Subsidiary, any Lender or any Issuing Bank
as a result of any determination of the Revolving Credit Exposure, any of the
component amounts thereof or any portion thereof attributable to each Lender or
Issuing Bank, or any Dollar Amount or Foreign Currency Amount thereof.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Company), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or any Issuing Bank and shall not be responsible to any Lender or any Issuing
Bank for any statements, warranties or representations made by or on behalf of
any Borrower in connection with this Agreement or any other Loan Document,
(v) in determining compliance with any condition hereunder to the making of a
Loan, or the issuance of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or an Issuing Bank, may presume that such
condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank sufficiently in advance of the making of such Loan or the
issuance of such Letter of Credit and (vi) shall be entitled to rely on, and
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon, any notice, consent, certificate or other instrument or
writing (which writing may be a fax, any electronic message, Internet or
intranet website posting or other distribution) or any statement made to it
orally or by telephone and believed by it to be genuine and signed or sent or
otherwise authenticated by the proper party or parties (whether or not such
Person in fact meets the requirements set forth in the Loan Documents for being
the maker thereof).

SECTION 8.03. Posting of Communications.

(a) The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

 

90



--------------------------------------------------------------------------------

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Issuing Banks and the Borrowers acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders, the
Issuing Banks and the Borrowers hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, THE SYNDICATION AGENT, ANY
CO-DOCUMENTATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY LENDER, ANY
ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY BORROWER’S
OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

(d) Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and each Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(e) Each of the Lenders, the Issuing Banks and the Company agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

 

91



--------------------------------------------------------------------------------

SECTION 8.04. The Administrative Agent Individually. With respect to its
Commitment, Loans and Letters of Credit, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or Issuing Bank, as the case may
be. The terms “Issuing Banks”, “Lenders”, “Required Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, an Issuing Bank or
as one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, the Company, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Banks.

SECTION 8.05. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Banks and the Company,
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent (such successor to be approved by the Company,
such approval not to be unreasonably withheld or delayed; provided, however,
that, if an Event of Default shall exist at such time, no approval of the
Company shall be required hereunder). If no successor Administrative Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Banks, appoint a successor Administrative Agent,
which shall be a bank with an office in New York, New York or an Affiliate of
any such bank. Upon the acceptance of any appointment as Administrative Agent by
a successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent. Upon the acceptance of appointment
as Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Company, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (ii) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(A) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article VIII and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

92



--------------------------------------------------------------------------------

SECTION 8.06. Acknowledgements of Lenders and Issuing Banks.

(a) Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger,
the Syndication Agent, any Co-Documentation Agent or any other Lender, or any of
the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger, the Syndication
Agent, any Co-Documentation Agent or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Company and its Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

(b) Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

SECTION 8.07. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Borrower, that at least one of the following
is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

93



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers, the Syndication Agent, any
Co-Documentation Agent or any of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Borrower,
that none of the Administrative Agent, or the Arrangers, the Syndication Agent,
the Co-Documentation Agents or any of their respective Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

(c) The Administrative Agent and each Arranger, the Syndication Agent and each
Co-Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice, or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents, (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, commitment fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent fees or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to it c/o NewMarket Corporation, 330 South Fourth
Street, Richmond, Virginia 23219-4350, Attention of Chief Financial Officer
(Telecopy No. (804) 788-5435; Telephone No. (804) 788-5055); and Attention of
Treasurer (Telecopy No. (804) 788-5435, Telephone No. (804) 788-6495);

 

94



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Agreed Currencies (other than Designated Loans), to JPMorgan Chase Bank,
N.A., 10 South Dearborn Street, Floor L2, Chicago, Illinois 60603-2003,
Attention of Philip Martino (Telecopy No. (844) 490-5663), (B) in the case of
Designated Loans, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf,
London E14 5JP, Attention of Loans Agency (Telecopy No. 44 207 777 2360), and in
each case with a copy to JPMorgan Chase Bank, N.A., 8181 Communications Pkwy,
Plano, TX 75024, Attention of Peter Predun (email: peter.predun@jpmorgan.com)
and (C) in the case of a notification of the DQ List, to
JPMDQ_Contact@jpmorgan.com;

(iii) if to JPMorgan as an Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn Street, Floor L2, Chicago, Illinois 60603-2003, Attention of
Philip Martino (Telecopy No. (844) 490-5663), or in the case of any other
Issuing Bank, to it at the address and telecopy number specified from time to
time by such Issuing Bank to the Company and the Administrative Agent;

(iv) if to the Swingline Lender, (A) in the case of Swingline Loans denominated
in Dollars (other than Designated Swingline Loans), to JPMorgan Chase Bank,
N.A., 10 South Dearborn Street, Floor L2, Chicago, Illinois 60603-2003,
Attention of Philip Martino (Telecopy No. (844) 490-5663) and (B) in the case of
Swingline Loans denominated in Foreign Currencies and Designated Swingline
Loans, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14
5JP, Attention of Loans Agency (Telecopy No. 44 207 777 2360); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

 

95



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment and as provided in Section 2.14(c) and (d), neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby (except
that neither (A) any amendment or modification of the financial covenant in this
Agreement (or defined terms used in the financial covenant in this Agreement) or
(B) any amendment entered into pursuant to the terms of Section 2.14(c) or
(d) shall constitute a reduction in the rate of interest or fees for purposes of
this clause (ii)), (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement (other than any reduction of the amount
of, or any extension of the payment date for, the mandatory prepayments required
under Section 2.11, in each case which shall only require the consent of the
Required Lenders), or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.09(c) or 2.18(b) or
(c) in a manner that would alter the ratable reduction of Commitments or the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change the payment waterfall provisions of Section 2.24(b) without
the written consent of each Lender, (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Term Loan Amendment, Incremental Term Loans may be included in
the determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Effective Date), or
(vii) release the Company from its obligations under Article X without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be (it being understood that any change to Section 2.24
shall require the consent of the Administrative Agent, the Issuing Banks and the
Swingline Lender). Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

 

96



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement; provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, (ii) each Borrower shall pay to such Non-Consenting Lender in same
day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by such Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender and (iii) such Non-Consenting Lender shall have received the
outstanding principal amount of its Loans and participations in LC
Disbursements. Each party hereto agrees that (i) an assignment required pursuant
to this paragraph may be effected pursuant to an Assignment and Assumption
executed by the Company, the Administrative Agent and the assignee (or, to the
extent applicable, an agreement incorporating an Assignment and Assumption by
reference pursuant to an Approved Electronic Platform as to which the
Administrative Agent and such parties are participants), and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender; provided that any such documents shall be without
recourse to or warranty by the parties thereto.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of one primary counsel for the Administrative
Agent and one additional local counsel in each applicable jurisdiction, in
connection with the syndication of the credit facilities provided for herein,
the distribution (including, without limitation, via the internet or through a
service such as Intralinks), the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment or extension of any Letter of Credit or any demand
for

 

97



--------------------------------------------------------------------------------

payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of one primary counsel (and one local counsel in each
applicable jurisdiction) for the Administrative Agent and one additional counsel
for all of the Lenders and additional counsel as the Administrative Agent or any
Lender or group of Lenders reasonably determines are necessary in light of
actual or potential conflicts of interest or the availability of different
claims or defenses, in connection with the enforcement or protection of its
rights in connection with this Agreement and any other Loan Document, including
its rights under this Section, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) The Company shall indemnify the Administrative Agent, each Arranger, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation, arbitration or proceeding
is brought by the Company or any other Borrower or its or their respective
equity holders, Affiliates, creditors or any other third Person and whether
based on contract, tort or any other theory and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of (or, as determined pursuant to a claim
initiated by the Company, material breach of its express obligations under the
applicable Loan Documents by) such Indemnitee. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that are permitted under
relevant applicable law as losses, claims or damages arising from any non-Tax
claim.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, any Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Company’s failure to pay any such
amount shall not relieve the Company of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, any Issuing Bank or the Swingline Lender in
its capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) other than direct or actual
damages that are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

98



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand (together with reasonably detailed invoices)
therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the relevant Issuing Bank that issues any Letter of Credit), except that (i) no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the relevant Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld, conditioned or delayed) of:

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided further that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or,
subject to Section 9.04(b)(ii)(E) below, if an Event of Default has occurred and
is continuing, to any other assignee;

(B) the Administrative Agent;

(C) the Issuing Banks; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent; provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

 

99



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws;

(E) the assignee shall not be a Disqualified Competitor unless an Event of
Default referred to in clause (a), (b), (h), (i) or (j) of Article VII has
occurred and is continuing or the Company has consented in writing to such
assignment;

(F) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective assignee that bears a relationship to any
Borrower described in section 108(e)(4) of the Code;

(G) the assignee shall not be the Company or any Subsidiary or Affiliate of the
Company; and

(H) the prior written consent of each Swiss Borrower, if the assignee is not a
Swiss Qualifying Lender (such consent not to be unreasonably withheld or
delayed); provided that no Swiss Borrower shall consent to an assignment that
would be in violation of the Swiss Non-Bank Rules; provided further that no
consent of any Swiss Borrower shall be required if an Event of Default has
occurred and is continuing.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(e) a Disqualified Competitor.

 

100



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that, if either the assigning Lender or the assignee
shall have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
(C) the Borrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement;
(D) without the prior written consent of the Administrative Agent, no
participation shall be sold to a prospective participant that bears a
relationship to any Borrower described in section 108(e)(4)

 

101



--------------------------------------------------------------------------------

of the Code; and (E) each Participant shall be a Swiss Qualifying Lender or, if
not, the prior written consent of each Swiss Borrower has been obtained (such
consent not to be unreasonably withheld or delayed; provided that no Swiss
Borrower shall consent to a participation that would be in violation of the
Swiss Non-Bank Rules; provided further that no consent of any Swiss Borrower
shall be required if an Event of Default has occurred and is continuing). Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) shall be subject to the requirements and limitations therein,
including the requirements under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender); (B) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (C) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent (i) such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation and (ii) the
sale of the participation to such Participant is made with the Company’s prior
written consent. Each Lender that sells a participation agrees, at the Company’s
request and expense, to use reasonable efforts to cooperate with the Company to
effectuate the provisions of Section 2.19(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations or Section 1.163-5(b) of the Proposed
United States Treasury Regulations (or, in each case, any amended or successor
version). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Disqualified Competitors.

(i) No assignment or participation shall be made to any Person that was a
Disqualified Competitor as of the date (the “Trade Date”) on which the assigning
Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations

 

102



--------------------------------------------------------------------------------

under this Agreement to such Person (unless the Company has consented to such
assignment or participation in writing in its sole and absolute discretion, in
which case such Person will not be considered a Disqualified Competitor for the
purpose of such assignment or participation). For the avoidance of doubt, with
respect to any assignee or Participant that becomes a Disqualified Competitor
after the applicable Trade Date (including as a result of the delivery of a
written supplement to the list of “Disqualified Competitors” referred to in, the
definition of “Disqualified Competitor”), (x) such assignee or Participant shall
not retroactively be disqualified from becoming a Lender or Participant and
(y) the execution by the Company of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Competitor. Any assignment or participation in
violation of this clause (e)(i) shall not be void, but the other provisions of
this clause (e) shall apply.

(ii) If any assignment or participation is made to any Disqualified Competitor
without the Company’s prior written consent in violation of clause (i) above, or
if any Person becomes a Disqualified Competitor after the applicable Trade Date,
the Company may, at its sole expense and effort, upon notice to the applicable
Disqualified Competitor and the Administrative Agent, require such Disqualified
Competitor to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.04), all of its interest, rights and
obligations under this Agreement to one or more Persons (other than an
Ineligible Institution) at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Competitor paid to acquire such interests,
rights and obligations in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Competitors to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Company, any
other Borrower, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Competitor will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Competitors consented to such matter
and (y) for purposes of voting on any plan of reorganization, each Disqualified
Competitor party hereto hereby agrees (1) not to vote on such plan of
reorganization, (2) if such Disqualified Competitor does vote on such plan of
reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
applicable laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such plan of reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other applicable laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

(iv) The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Competitors provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on an Approved Electronic Platform,
including that portion of such Platform that is designated for “public side”
Lenders and/or (B) provide the DQ List to each Lender or potential Lender
requesting the same.

 

103



--------------------------------------------------------------------------------

(v) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Competitors. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any other Lender or Participant
or prospective Lender or Participant is a Disqualified Competitor or (y) have
any liability with respect to or arising out of any assignment or participation
of Loans, or disclosure of confidential information, by any other Person to any
Disqualified Competitor.

(f) In case of assignment, transfer or novation by a Lender to a new lender or a
participant, of all or any part of its rights and obligations under this
Agreement or any of the other Loan Documents, the Lenders and the new lender or
participant shall agree that, for the purposes of Article 1278 and/or Article
1281 of the Luxembourg Civil Code (to the extent applicable), any assignment,
amendment, transfer and/or novation of any kind permitted under, and made in
accordance with the provisions of this Agreement or any agreement referred to
herein to which a Luxembourg Borrower is a party, any security created or
guarantee given under this Agreement or in relation to this Agreement shall be
preserved and continue in full force and effect to the benefit of the new lender
or participant.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as

 

104



--------------------------------------------------------------------------------

provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept Electronic Signatures in any form or format without its prior
written consent. Without limiting the generality of the foregoing, each Borrower
hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders and the
Borrowers, electronic images of this Agreement or any other Loan Documents (in
each case, including with respect to any signature pages thereto) shall have the
same legal effect, validity and enforceability as any paper original and
(ii) waives any argument, defense or right to contest the validity or
enforceability of the Loan Documents based solely on the lack of paper original
copies of any Loan Documents, including with respect to any signature pages
thereto.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower against any of and all of the Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have. Each
Lender and each Issuing Bank agrees to notify the Company and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

SECTION 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH IN ANY SUCH OTHER LOAN DOCUMENT) SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

(B) EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT, NOTWITHSTANDING THE GOVERNING LAW PROVISIONS OF ANY
APPLICABLE LOAN DOCUMENT, ANY CLAIMS BROUGHT AGAINST THE ADMINISTRATIVE AGENT BY
ANY LENDER RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
CONSUMMATION OR ADMINISTRATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

(C) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN (OR IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION, THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN), AND ANY APPELLATE
COURT FROM ANY

 

105



--------------------------------------------------------------------------------

THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY (AND ANY SUCH CLAIMS, CROSS-CLAIMS
OR THIRD PARTY CLAIMS BROUGHT AGAINST THE ADMINISTRATIVE AGENT OR ANY OF ITS
RELATED PARTIES MAY ONLY) BE HEARD AND DETERMINED IN SUCH FEDERAL (TO THE EXTENT
PERMITTED BY LAW) OR NEW YORK STATE COURT. EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(D) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (C) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(e) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01. EACH FOREIGN SUBSIDIARY
BORROWER IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY, AS ITS AUTHORIZED
AGENT, TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND ALL PROCESS
WHICH MAY BE SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO
IN SECTION 9.09(B) IN ANY FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK
CITY. THE COMPANY HEREBY REPRESENTS, WARRANTS AND CONFIRMS THAT THE COMPANY HAS
AGREED TO ACCEPT SUCH APPOINTMENT. SAID DESIGNATION AND APPOINTMENT SHALL BE
IRREVOCABLE BY EACH SUCH FOREIGN SUBSIDIARY BORROWER UNTIL ALL LOANS, ALL
REIMBURSEMENT OBLIGATIONS, INTEREST THEREON AND ALL OTHER AMOUNTS PAYABLE BY
SUCH FOREIGN SUBSIDIARY BORROWER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS
SHALL HAVE BEEN PAID IN FULL IN ACCORDANCE WITH THE PROVISIONS HEREOF AND
THEREOF AND SUCH FOREIGN SUBSIDIARY BORROWER SHALL HAVE BEEN TERMINATED AS A
BORROWER HEREUNDER PURSUANT TO SECTION 2.23. EACH FOREIGN SUBSIDIARY BORROWER
HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE
NATURE REFERRED TO IN SECTION 9.09(B) IN ANY FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY BY SERVICE OF PROCESS UPON THE COMPANY AS PROVIDED IN
THIS SECTION 9.09(D); PROVIDED THAT, TO THE EXTENT LAWFUL AND POSSIBLE, NOTICE
OF SAID SERVICE UPON SUCH AGENT SHALL BE MAILED BY REGISTERED OR CERTIFIED AIR
MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE COMPANY AND (IF
APPLICABLE TO) SUCH FOREIGN SUBSIDIARY BORROWER AT ITS ADDRESS SET FORTH IN THE
BORROWING SUBSIDIARY AGREEMENT TO WHICH IT IS A PARTY OR TO ANY OTHER ADDRESS OF
WHICH SUCH

 

106



--------------------------------------------------------------------------------

FOREIGN SUBSIDIARY BORROWER SHALL HAVE GIVEN WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT (WITH A COPY THEREOF TO THE COMPANY). EACH FOREIGN
SUBSIDIARY BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ALL CLAIM OF ERROR BY REASON OF ANY SUCH SERVICE IN SUCH MANNER AND AGREES THAT
SUCH SERVICE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
SUCH FOREIGN SUBSIDIARY BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING AND
SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD TO BE VALID AND
PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO SUCH FOREIGN SUBSIDIARY BORROWER.
TO THE EXTENT ANY FOREIGN SUBSIDIARY BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH FOREIGN SUBSIDIARY BORROWER HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (it being understood that the DQ List may be disclosed to
any assignee or Participant, or prospective assignee or Participant, in reliance
on this clause (f)) or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) on a confidential basis

 

107



--------------------------------------------------------------------------------

to (1) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided for herein or (2) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein, (h) with the consent of the Company or (i) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company. For the purposes of this Section, “Information” means all information
received from the Company relating to the Company or its business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the Company
and other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER BORROWERS
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act and the requirements of the Beneficial Ownership Regulation
hereby notifies each Borrower that, pursuant to the requirements of the Patriot
Act and the Beneficial Ownership Regulation, it is required to obtain, verify
and record information that identifies such Borrower, which information includes
the name, address and tax identification number of such Borrower and other
information that will allow such Lender to identify such Borrower in accordance
with the Patriot Act and the Beneficial Ownership Regulation.

SECTION 9.14. No Fiduciary Duty, etc.

(a) Each Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to such Borrower with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, such Borrower or any other person. Each Borrower
agrees that it will not assert any claim against any Credit

 

108



--------------------------------------------------------------------------------

Party based on an alleged breach of fiduciary duty by such Credit Party in
connection with this Agreement and the transactions contemplated hereby.
Additionally, each Borrower acknowledges and agrees that no Credit Party is
advising such Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. Each Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated herein
or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to any Borrower with respect thereto.

(b) Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, such Borrower, its Subsidiaries and other companies with which
such Borrower or any of its Subsidiaries may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

(c) In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its Affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower or any
of its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Credit Party will use confidential
information obtained from any Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with any Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. Each Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to such Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.16. Termination of the Commitments under the Existing Credit
Agreement. Each of the signatories hereto that is also a party to the Existing
Credit Agreement hereby agrees that, as of the Effective Date, all of the
commitments to extend credit under the Existing Credit Agreement to which such
signatory is a party will be terminated and cancelled automatically and any and
all required notice periods in connection with such termination are hereby
waived and of no further force and effect.

 

109



--------------------------------------------------------------------------------

SECTION 9.17. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

SECTION 9.18. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

110



--------------------------------------------------------------------------------

ARTICLE X

Company Guarantee

In order to induce the Lenders to extend credit to the other Borrowers hereunder
and for other good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged), the Company hereby absolutely and irrevocably
and unconditionally guarantees, as a primary obligor and not merely as a surety,
the payment when and as due of the Obligations of each of its Subsidiaries
(including, without limitation, the other Borrowers). The Company further agrees
that the due and punctual payment of such Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Obligations, and also waives notice of acceptance of
its obligations and notice of protest for nonpayment. The obligations of the
Company hereunder shall not be affected by (a) the failure of the Administrative
Agent, any Issuing Bank or any applicable Lender (or any of its Affiliates) to
assert any claim or demand or to enforce any right or remedy against any
Subsidiary under the provisions of this Agreement, any other Loan Document, any
Banking Services Agreement, any Swap Agreement or otherwise; (b) any extension
or renewal of any of the Obligations; (c) any rescission, waiver, amendment or
modification of, or release from, any of the terms or provisions of this
Agreement, any other Loan Document, any Banking Services Agreement, any Swap
Agreement or other agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; (e) the failure of the
Administrative Agent or any applicable Lender (or any of its Affiliates) to take
any steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Obligations, if any; (f) any
change in the corporate, partnership or other existence, structure or ownership
of any Subsidiary or any other guarantor of any of the Obligations; (g) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Subsidiary
or any other guarantor of any of the Obligations, for any reason related to this
Agreement, any Banking Services Agreement, any Swap Agreement, any other Loan
Document or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by such Subsidiary or any other
guarantor of the Obligations, of any of the Obligations or otherwise affecting
any term of any of the Obligations; or (h) any other act, omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of the Company or otherwise operate as a discharge of a guarantor as a matter of
law or equity or which would impair or eliminate any right of the Company to
subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, any Issuing Bank or any
applicable Lender (or any of its Affiliates) to any balance of any deposit
account or credit on the books of the Administrative Agent, any Issuing Bank or
any Lender in favor of any other Borrower or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

 

111



--------------------------------------------------------------------------------

The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation (including a
payment effected through exercise of a right of setoff) is rescinded, or is or
must otherwise be restored or returned by the Administrative Agent, any Issuing
Bank or any applicable Lender (or any of its Affiliates) upon the insolvency,
bankruptcy or reorganization of any Subsidiary or otherwise (including pursuant
to any settlement entered into by a holder of Obligations in its discretion).

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any applicable Lender (or any of
its Affiliates) may have at law or in equity against the Company by virtue
hereof, upon the failure of any Subsidiary to pay any Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Company hereby promises to and will, upon receipt
of written demand by the Administrative Agent, any Issuing Bank or any
applicable Lender (or any of its Affiliates), forthwith pay, or cause to be
paid, to the Administrative Agent, any Issuing Bank or any applicable Lender (or
any of its Affiliates) in cash an amount equal to the unpaid principal amount of
such Obligations then due, together with accrued and unpaid interest thereon.
The Company further agrees that if payment in respect of any Obligation shall be
due in a currency other than Dollars and/or at a place of payment other than New
York, Chicago or any other Applicable Payment Office and if, by reason of any
Change in Law, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Obligation in such currency or at
such place of payment shall be impossible or, in the reasonable judgment of the
Administrative Agent, any Issuing Bank or any applicable Lender (or any of its
Affiliates), disadvantageous to the Administrative Agent, any Issuing Bank or
any applicable Lender (or any of its Affiliates) in any material respect, then,
at the election of the Administrative Agent, the Company shall make payment of
such Obligation in Dollars (based upon the Dollar Amount of such Obligation on
the date of payment) and/or in New York, Chicago or such other Eurocurrency
Payment Office as is designated by the Administrative Agent and, as a separate
and independent obligation, shall indemnify the Administrative Agent, any
Issuing Bank and any applicable Lender (and any of its Affiliates) against any
losses or reasonable out-of-pocket expenses that it shall sustain as a result of
such alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Subsidiary to the Administrative Agent, any Issuing
Bank and any Lender (or its applicable Affiliates).

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Obligations.

[Signature Pages Follow]

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

NEWMARKET CORPORATION,

as the Company

By:  

/s/ Brian D. Paliotti

Name:   Brian D. Paliotti Title:   Chief Financial Officer and Vice President

AFTON CHEMICAL UK HOLDINGS LIMITED,

as a Foreign Subsidiary Borrower

By:  

/s/ John Paul Burns

Name:   John Paul Burns Title:   Director By:  

/s/ C. Martin

Name:   C. Martin Title:   Director

AFTON CHEMICAL SWITZERLAND GMBH,

as a Foreign Subsidiary Borrower

By:  

/s/ William J. Skrobacz

Name:   William J. Skrobacz Title:   Chairman By:  

/s/ Cameron D. Warner, Jr.

Name:   Cameron D. Warner, Jr. Title:   Managing Director

Signature Page to Credit Agreement

NewMarket Corporation



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent By:  

/s/ Peter S. Predun

Name:   Peter S. Predun Title:   Executive Director

Jurisdiction of tax residence: United

States Treaty Passport scheme reference number: 13/M/0268710/DTTP

Signature Page to Credit Agreement

NewMarket Corporation



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as a Lender and as an Issuing Bank By:  

/s/ Monica Sevila

Name:   Monica Sevila Title:   Senior Vice President Jurisdiction of tax
residence: United States

Treaty Passport scheme reference number:

13/B/7418/DTTP

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Mark Irey

Name:   Mark Irey Title:   Vice President Jurisdiction of tax residence: United
States Treaty Passport scheme reference number: 13/U/62184/DTTP CITIBANK, N.A.,
as a Lender By:  

/s/ Susan M. Kaminski

Name:   Susan M. Kaminski Title:   SVP Jurisdiction of tax residence: United
States Treaty Passport scheme reference number: 13/C/62301/DTTP WELLS FARGO
BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Nathan R. Rantala

Name:   Nathan R. Rantala Title:   Managing Director Jurisdiction of tax
residence: United States Treaty Passport scheme reference number:
13/W/61173/DTTP

Signature Page to Credit Agreement

NewMarket Corporation



--------------------------------------------------------------------------------

DBS BANK LTD., as a Lender By:  

/s/ Henry Choo

Name:   Henry Choo Title:   Vice President Jurisdiction of tax residence:
Singapore Treaty Passport scheme reference number: 67/D/363894/DTTP BANK OF THE
WEST, as a Lender By:  

/s/ Harry Yergey

Name:   Harry Yergey Title:   Managing Director By:  

/s/ Caroline Smith

Name:   Caroline Smith Title:   Assistant Vice President Jurisdiction of tax
residence: United States Treaty Passport scheme reference number:
13/B/359711/DTTP TD BANK, N.A., as a Lender By:  

/s/ Craig Welch

Name:   Craig Welch Title:   Senior Vice President Jurisdiction of tax
residence: United States Treaty Passport scheme reference number:
13/T/358618/DTTP PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Stephanie Lalos

Name:   Stephanie Lalos Title:   Assistant Vice President Jurisdiction of tax
residence: United States Treaty Passport scheme reference number:
13/P/63904/DTTP

Signature Page to Credit Agreement

NewMarket Corporation



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By:  

/s/ Hassan Shakeel

Name:   Hassan Shakeel Title:   Vice President Jurisdiction of tax residence:
United States Treaty Passport scheme reference number: 13/C/356159/DTTP

Signature Page to Credit Agreement

NewMarket Corporation



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 130,000,000  

BANK OF AMERICA, N.A.

   $ 130,000,000  

U.S. BANK NATIONAL ASSOCIATION

   $ 100,000,000  

CITIBANK, N.A.

   $ 100,000,000  

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 100,000,000  

DBS BANK LTD.

   $ 100,000,000  

BANK OF THE WEST

   $ 80,000,000  

TD BANK, N.A.

   $ 80,000,000  

PNC BANK, NATIONAL ASSOCIATION

   $ 40,000,000  

CITIZENS BANK, N.A.

   $ 40,000,000  

AGGREGATE COMMITMENT

   $ 900,000,000  



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                          
                                       2.    Assignee:   
                                                                                
   [and is an Affiliate/Approved Fund of [identify Lender]1] 3.    Borrowers:   
NewMarket Corporation and certain Foreign Subsidiary Borrowers         4.   
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    The Credit Agreement dated
as of March 5, 2020 among NewMarket Corporation, the Foreign Subsidiary
Borrowers from time to time parties thereto, the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto

 

1 

Select as applicable.

 

1



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Aggregate Amount of

Commitment/Loans for all

Lenders

   Amount of Commitment/
Loans Assigned      Percentage Assigned of
Commitment/Loans2  

$

   $          %  

$

   $          %  

$

   $          %  

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

                 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

                 

  Title:

 

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
and an Issuing Bank and Swingline Lender By:  

                 

  Title: [Consented to:]3

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

2



--------------------------------------------------------------------------------

NEWMARKET CORPORATION By:  

 

  Title:

 

3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or to charge interest at
the rate set forth therein from time to time or (v) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
Arranger, the Assignor or any other Lender or any of their respective Related
Parties, (vi) attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee and (vii) it does not bear a
relationship to any Borrower described in section 108(e)(4) of the Code; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any Arranger, the Syndication Agent, any Co-Documentation
Agent, the Assignor or any other Lender or any of their respective Related
Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

[4. The Assignee confirms for the benefit of the Administrative Agent and
without liability to any Borrower, that it is [not a UK Qualifying Lender] [a UK
Qualifying Lender (other than a UK Treaty Lender)] [(a UK Treaty Lender]].4

5. [The Assignee confirms that the person beneficially entitled to interest
payable to that Assignee in respect of an advance under a Loan Document is
either (a) a company resident in the United Kingdom for United Kingdom tax
purposes or (b) a partnership each member of which is (i) a company so resident
in the United Kingdom or (ii) a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account in computing its chargeable profits (within the
meaning of section 19 of the UK CTA 2009) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
UK CTA 2009 or (c) a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the UK CTA 2009) of that
company.]5

6. [The Assignee confirms that it holds a passport under the HM Revenue and
Customs DT Treaty Passport scheme (reference number [_____]) and is tax resident
in [_____]6, so that interest payable to it by borrowers is generally subject to
full exemption from United Kingdom withholding tax and requests that the Company
notify:

(i) each UK Borrower which is a party to the Credit Agreement as a Borrower as
at the date of this Assignment and Assumption; and

(ii) each UK Borrower which becomes a Borrower after the date of this Assignment
and Assumption,

that it wishes that scheme to apply to the Credit Agreement.]7

 

4 

Delete as applicable – each Assignee is required to confirm which of these three
categories it falls within.

5 

Insert if comes within clause (a)(ii) of the definition of UK Qualifying Lender.

6 

Insert jurisdiction of tax residence.

7 

Include if the Assignee holds a passport under the HM Revenue and Customs DT
Treaty Passport scheme and wishes that scheme to apply to the Credit Agreement.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
March 5, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among NewMarket Corporation (the
“Company”), the Foreign Subsidiary Borrowers from time to time party thereto,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[__________], thereby making the aggregate amount of
its total Commitments equal to $[__________]] [and] [participate in a tranche of
Incremental Term Loans with a commitment amount equal to $[__________] with
respect thereto].

[[__]. The undersigned Increasing Lender confirms for the benefit of the
Administrative Agent and without liability to any Borrower, that it is [not a UK
Qualifying Lender] [a UK Qualifying Lender (other than a UK Treaty Lender)] [(a
UK Treaty Lender].]8

[[__]. The undersigned Increasing Lender confirms that the person beneficially
entitled to interest payable to that Increasing Lender in respect of an advance
under a Loan Document is either (a) a company resident in the United Kingdom for
United Kingdom tax purposes or (b) a partnership each member of which is (i) a
company so resident in the United Kingdom or (ii) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA 2009) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of Part 17 of the UK CTA 2009 or (c) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the UK CTA 2009) of that company.]9

 

8 

Delete as applicable – each Increasing Lender is required to confirm which of
these three categories it falls within.

9 

Insert if comes within clause (a)(ii) of the definition of UK Qualifying Lender.



--------------------------------------------------------------------------------

[[__]. The undersigned Increasing Lender confirms that it holds a passport under
the HM Revenue and Customs DT Treaty Passport scheme (reference number [_____])
and is tax resident in [_____]10, so that interest payable to it by borrowers is
generally subject to full exemption from United Kingdom withholding tax and
requests that the Company notify:

(i) each UK Borrower which is a party to the Credit Agreement as a Borrower as
at the date of this Assignment and Assumption; and

(ii) each UK Borrower which becomes a Borrower after the date of this Assignment
and Assumption,

that it wishes that scheme to apply to the Credit Agreement.]11

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement is a Loan Document under (and as defined in) the Credit
Agreement. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

10 

Insert jurisdiction of tax residence.

11 

Include if the Increasing Lender holds a passport under the HM Revenue and
Customs DT Treaty Passport scheme and wishes that scheme to apply to the Credit
Agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

                 

Name:   Title:  

 

Accepted and agreed to as of the date first written above: NEWMARKET CORPORATION
By:  

             

Name:   Title:   Acknowledged as of the date first written above: JPMORGAN CHASE
BANK, N.A. as Administrative Agent By:  

             

Name:   Title:  

 

3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
March 5, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among NewMarket Corporation (the
“Company”), the Foreign Subsidiary Borrowers from time to time party thereto,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[__________]] [and] [a commitment with respect to Incremental Term
Loans of $[__________]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[___________]

 

1



--------------------------------------------------------------------------------

[[__]. The undersigned Augmenting Lender confirms for the benefit of the
Administrative Agent and without liability to any Borrower, that it is [not a UK
Qualifying Lender] [a UK Qualifying Lender (other than a UK Treaty Lender)] [(a
UK Treaty Lender].]12

[[__]. The undersigned Augmenting Lender confirms that the person beneficially
entitled to interest payable to that Augmenting Lender in respect of an advance
under a Loan Document is either (a) a company resident in the United Kingdom for
United Kingdom tax purposes or (b) a partnership each member of which is (i) a
company so resident in the United Kingdom or (ii) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA 2009) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of Part 17 of the UK CTA 2009 or (c) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the UK CTA 2009) of that company.]13

[[__]. The undersigned Augmenting Lender confirms that it holds a passport under
the HM Revenue and Customs DT Treaty Passport scheme (reference number [_____])
and is tax resident in [_____]14, so that interest payable to it by borrowers is
generally subject to full exemption from United Kingdom withholding tax and
requests that the Company notify:

(i) each UK Borrower which is a party to the Credit Agreement as a Borrower as
at the date of this Assignment and Assumption; and

(ii) each UK Borrower which becomes a Borrower after the date of this Assignment
and Assumption,

that it wishes that scheme to apply to the Credit Agreement.]15

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement is a Loan Document under (and as defined in) the Credit
Agreement. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

 

12 

Delete as applicable – each Augmenting Lender is required to confirm which of
these three categories it falls within.

13 

Insert if comes within clause (a)(ii) of the definition of UK Qualifying Lender.

14 

Insert jurisdiction of tax residence.

15 

Include if the Augmenting Lender holds a passport under the HM Revenue and
Customs DT Treaty Passport scheme and wishes that scheme to apply to the Credit
Agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:  

             

Name: Title:

 

Accepted and agreed to as of the date first written above: NEWMARKET CORPORATION
By:  

                     

Name: Title: [OTHER BORROWERS] By:  

                     

Name: Title:

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A. as Administrative Agent By:  

             

Name: Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT D

LIST OF CLOSING DOCUMENTS

NEWMARKET CORPORATION

CERTAIN FOREIGN SUBSIDIARY BORROWERS

CREDIT FACILITIES

March 5, 2020

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1.

Credit Agreement (the “Credit Agreement”) by and among NewMarket Corporation, a
Virginia corporation (the “Company”), the Foreign Subsidiary Borrowers from time
to time parties thereto (collectively with the Company, the “Borrowers”), the
institutions from time to time parties thereto as Lenders (the “Lenders”) and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for itself
and the other Lenders (the “Administrative Agent”), evidencing a revolving
credit facility to the Borrowers from the Lenders in an initial aggregate
principal amount of $900,000,000.

SCHEDULES

 

Schedule 1.01    –      Excluded Real Property Schedule 2.01    –     
Commitments Schedule 2.06    –      Existing Letters of Credit Schedule 3.01   
–      Subsidiaries Schedule 6.01    –      Existing Indebtedness Schedule 6.02
   –      Existing Liens

EXHIBITS

 

Exhibit A    –      Form of Assignment and Assumption Exhibit B    –      Form
of Increasing Lender Supplement Exhibit C    –      Form of Augmenting Lender
Supplement Exhibit D    –      List of Closing Documents Exhibit E-1    –     
Form of Borrowing Subsidiary Agreement Exhibit E-2    –      Form of Borrowing
Subsidiary Termination Exhibit F-1    –      Form of U.S. Tax Certificate
(Foreign Lenders That Are Not Partnerships) Exhibit F-2    –      Form of U.S.
Tax Certificate (Foreign Participants That Are Not Partnerships) Exhibit F-3   
–      Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit F-4    –      Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships) Exhibit G-1    –      Form of Borrowing Request

 

 

1

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Company and/or
Company’s counsel.

 

1



--------------------------------------------------------------------------------

Exhibit G-2    –      Form of Interest Election Request Exhibit G-3    –     
Form of Swingline Borrowing Request Exhibit H    –      Form of Note

 

2.

Notes executed by the initial Borrowers in favor of each Lender, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

B. CORPORATE DOCUMENTS

 

3.

Certificate of the Secretary or an Assistant Secretary of each Borrower or, in
the case of any UK Borrower, a certificate of a director, each dated the
Effective Date and certifying (i) that there have been no changes in the
Certificate of Incorporation or other charter document of such Borrower, as
attached thereto and as certified as of a recent date by the Secretary of State
(or analogous governmental entity) of the jurisdiction of its organization,
since the date of the certification thereof by such governmental entity,
(ii) the By-Laws, constitutional documents or other applicable organizational
document, as attached thereto, of such Borrower as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Borrower authorizing the execution, delivery and performance of
each Loan Document to which it is a party, and (iv) the names and true
signatures of the incumbent officers of each Borrower authorized to sign the
Loan Documents to which it is a party or, in the case of each UK Borrower, of
the persons authorized by the relevant resolutions referred to in paragraph
(iii) above to sign the Loan Documents to which it is a party, and authorized to
request a Borrowing or the issuance of a Letter of Credit under the Credit
Agreement.

 

4.

Good Standing Certificate (or analogous documentation if applicable in such
Borrower’s jurisdiction) for each Borrower (except for any UK Borrower) from the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization.

C. OPINIONS

 

5.

Opinion of M. Rudolph West, Esq., general counsel of the Borrowers.

 

6.

Opinion of Hunton Andrews Kurth LLP, special counsel to the Borrowers.

 

7.

Opinion of Hunton Andrews Kurth (UK) LLP, counsel to the UK Borrower.

 

8.

Opinion of BianchiSchwald, counsel to the Swiss Borrower.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

 

9.

A Certificate signed by the President, a Vice President or a Financial Officer
of the Company certifying the following: (i) all of the representations and
warranties of the Borrowers set forth in the Credit Agreement are true and
correct in all material respects (or in all respects if the applicable
representation or warranty is qualified by Material Adverse Effect or other
materiality qualification) and (ii) no Default or Event of Default has occurred
and is then continuing.

 

10.

Termination Letter in respect of the Existing Credit Agreement.

 

2



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [_____], among NewMarket Corporation,
a Virginia corporation (the “Company”), [Name of Foreign Subsidiary Borrower], a
[__________] (the “New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A. as
Administrative Agent (the “Administrative Agent”).

Reference is hereby made to the Credit Agreement dated as of March 5, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Foreign Subsidiary Borrowers from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A. as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Foreign Subsidiary Borrowers (collectively with the Company, the “Borrowers”),
and the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Foreign Subsidiary Borrower. In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement. [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party: [______________].]

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects (or in all respects if the applicable representation or
warranty is qualified by Material Adverse Effect or other materiality
qualification) on and as of the date hereof, other than representations given as
of a particular date, in which case they shall be true and correct in all
materials respects (or in all respects if the applicable representation or
warranty is qualified by Material Adverse Effect or other materiality
qualification) as of that date. [The Company and the New Borrowing Subsidiary
further represent and warrant that the execution, delivery and performance by
the New Borrowing Subsidiary of the transactions contemplated under this
Agreement and the use of any of the proceeds raised in connection with this
Agreement will not contravene or conflict with, or otherwise constitute unlawful
financial assistance under, Sections 677 to 683 (inclusive) of the United
Kingdom Companies Act 2006 of England and Wales (as amended).]17 [INSERT OTHER
PROVISIONS REASONABLY REQUESTED BY ADMINISTRATIVE AGENT OR ITS COUNSELS] The
Company agrees that the Guarantee of the Company contained in the Credit
Agreement will apply to the Obligations of the New Borrowing Subsidiary. Upon
execution of this Agreement by each of the Company, the New Borrowing Subsidiary
and the Administrative Agent, the New Borrowing Subsidiary shall be a party to
the Credit Agreement and shall constitute a “Foreign Subsidiary Borrower” for
all purposes thereof, and the New Borrowing Subsidiary hereby agrees to be bound
by all provisions of the Credit Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

 

17 

To be included only if a New Borrowing Subsidiary will be a Borrower organized
under the laws of England and Wales.

 

1



--------------------------------------------------------------------------------

[Signature Page Follows]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

NEWMARKET CORPORATION By:  

             

  Name:   Title: [NAME OF NEW BORROWING SUBSIDIARY] By:  

                 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

             

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.

as Administrative Agent

for the Lenders referred to below

10 South Dearborn Street, Floor L2

Chicago, Illinois 60603

Attention: [__________]

[Date]

Ladies and Gentlemen:

The undersigned, NewMarket Corporation (the “Company”), refers to the Credit
Agreement dated as of March 5, 2020 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Foreign Subsidiary Borrowers from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The Company hereby terminates the status of [______________] (the “Terminated
Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the Credit
Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full; provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

[Signature Page Follows]

 

1



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours, NEWMARKET CORPORATION By:  

             

  Name:   Title:

 

Copy to:    JPMorgan Chase Bank, N.A.    270 Park Avenue, 43rd Floor    New
York, New York 10017

 

2



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 5, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NewMarket Corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name: Title: Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 5, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NewMarket Corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

           

Name: Title: Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 5, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NewMarket Corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

           

Name: Title: Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of March 5, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NewMarket Corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

Name: Title: Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[__________]

[__________]

Attention: [__________]

Fax: [__________]

Re: NewMarket Corporation

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of March 5, 2020 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among NewMarket Corporation (the “Company”),
the Foreign Subsidiary Borrowers from time to time party thereto (collectively
with the Company, the “Borrowers”), the Lenders from time to time party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). The [Company/relevant Borrower] hereby gives you notice
pursuant to Section 2.03 of the Credit Agreement that it requests a Borrowing
under the Credit Agreement, and in that connection the [Company/relevant
Borrower] specifies the following information with respect to such Borrowing
requested hereby:

 

1.

Name of Borrower: __________

 

2.

Aggregate principal amount of Borrowing:1 __________

 

3.

Date of Borrowing (which shall be a Business Day): __________

 

4.

Type of Borrowing (ABR or Eurocurrency): __________

 

5.

Interest Period and the last day thereof (if a Eurocurrency Borrowing):2
__________

 

6.

Agreed Currency: __________________

 

7.

Location and number of the applicable Borrower’s account or any other account
agreed upon by the Administrative Agent and such Borrower to which proceeds of
Borrowing are to be disbursed: _______________________

The [Company] [and the relevant Borrower each] hereby represents and warrants
that the conditions to lending specified in Section[s] [4.01 and]3 4.02 of the
Credit Agreement are satisfied as of the date hereof.

 

 

1 

Not less than applicable amounts specified in Section 2.02(c).

2 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

3 

To be included only upon Effective Date.



--------------------------------------------------------------------------------

Very truly yours, NEWMARKET CORPORATION, as the Company By:  

             

Name: Title: [OTHER BORROWER, IF APPLICABLE], as a Borrower By:  

             

Name: Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[__________]

[__________]

Attention: [__________]

Fax: [__________]

Re: New Market Corporation

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of March 5, 2020 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among NewMarket Corporation (the “Company”),
the Foreign Subsidiary Borrowers from time to time party thereto (collectively
with the Company, the “Borrowers”), the Lenders from time to time party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). [The Company] [name of relevant Borrower] hereby gives
you notice pursuant to Section 2.08 of the Credit Agreement that it requests to
[convert][continue] an existing Borrowing under the Credit Agreement, and in
that connection [The Company] [name of relevant Borrower] specifies the
following information with respect to such [conversion][continuation] requested
hereby:

 

1.

List Borrower, date, Type, principal amount, Agreed Currency and Interest Period
(if applicable) of existing Borrowing: ________

 

2.

Aggregate principal amount of resulting Borrowing: _________

 

3.

Effective date of interest election (which shall be a Business Day): _________

 

4.

Type of Borrowing (ABR or Eurocurrency): _________

 

5.

Interest Period and the last day thereof (if a Eurocurrency Borrowing):1
_________

 

6.

Agreed Currency: _______________

 

 

1 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

Very truly yours, [NEWMARKET CORPORATION, as the Company][[BORROWER], as
Borrower] By:  

             

Name: Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF SWINGLINE BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[__________]

[__________]

Attention: [__________]

Fax: [__________]

Re: NewMarket Corporation

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of March 5, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NewMarket Corporation (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). The Company hereby gives you notice pursuant to Section 2.05 of the
Credit Agreement that it requests a Swingline Loan under the Credit Agreement,
and in that connection the Company specifies the following information with
respect to such Swingline Loan requested hereby:

 

1.

Aggregate principal amount of Swingline Loan:1 __________

 

2.

Date of Borrowing (which shall be a Business Day): __________

 

3.

Location and number of the applicable Borrower’s account or any other account
agreed upon by the Administrative Agent and such Borrower to which proceeds of
Swingline Loan are to be disbursed: _______________________

The Company hereby represents and warrants that the conditions to lending
specified in Sections 4.01 and 4.02 of the Credit Agreement are satisfied as of
the date hereof.

 

 

1 

Not less than applicable amounts specified in Section 2.02(c).



--------------------------------------------------------------------------------

Very truly yours, NEWMARKET CORPORATION, as the Company By:  

                 

Name: Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTE

March 5, 2020

FOR VALUE RECEIVED, the undersigned, [BORROWER], a [___________] (the
“Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to [LENDER NAME] (the
“Lender”) the aggregate unpaid Dollar Amount of all Loans made by the Lender to
the Borrower pursuant to the “Credit Agreement” (as defined below) on the
Maturity Date or on such earlier date as may be required by the terms of the
Credit Agreement. Capitalized terms used herein and not otherwise defined herein
are as defined in the Credit Agreement.

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of March 5, 2020 by and among the
Borrower, [INSERT NAME(S) OF OTHER BORROWER(S), IF ANY], the financial
institutions from time to time parties thereto as Lenders and JPMorgan Chase
Bank, N.A., as Administrative Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
The Credit Agreement, among other things, (i) provides for the making of Loans
by the Lender to the undersigned Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the Dollar Amount of such Lender’s
Commitment, the indebtedness of the undersigned Borrower resulting from each
such Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.

To the extent permitted by law, demand, presentment, protest and notice of
nonpayment and protest are hereby waived by the Borrower. Whenever in this Note
reference is made to the Administrative Agent, the Lender or the Borrower, such
reference shall be deemed to include, as applicable, a reference to their
respective successors and assigns. The provisions of this Note shall be binding
upon and shall inure to the benefit of said successors and assigns. The
Borrower’s successors and assigns shall include, without limitation, a receiver,
trustee or debtor in possession of or for the Borrower.

This Note shall be construed in accordance with and governed by the law of the
State of New York.



--------------------------------------------------------------------------------

[BORROWER] By:  

             

Name: Title:

 

2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

 

Amount of

Loan

 

Type of

Loan

Currency

 

Interest Period/Rate

 

Amount of Principal
Paid or Prepaid

 

Unpaid Principal
Balance

 

Notation Made By